 MINE WORKERS LOCAL 1329 (ALPINE CONSTRUCTION)415Tamaha Local No. 1329,UnitedMine Workers ofAmerica;District 21, United Mine Workers ofAmerica;and United Mine Workers of America,andAlpine Construction Corp.Case 16-CP-159 -24 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 30 March 1984 Administrative Law JudgeThomas E. Bracken issued the attached decision.Respondents District 21 and Local No. 1329, bothof the United Mine Workers of America, filed ex-ceptions and a supporting brief; Respondent UnitedMineWorkers of America (the InternationalUnion) filed exceptions and a supporting brief; theCharging Party, Alpine Construction Corp., filedlimited cross-exceptions, a supporting brief, and ananswering brief in support of the judge's decision;and the International Union filed an anbrief in opposition to the Charging Party's limitedcross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and -therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings, 2iAt the hearing,the Judge permitted the Respondents to present evi-dence for the purpose of proving that Alpine Construction Corp was analter ego, successor, or single or joint employer of Garland Coal andMining Company The judge noted that under then Board precedent,Food & Commercial Workers Local 576 (R & F Grocers),252 NLRB 1110(1980), the Respondents may be precluded from introducing evidence insupport ofthese defenses In that case, as here, the General Counsel hadpreviously refused to issue an 8(a)(5) complaint against the employerwhen a chargewas filed bythe union premised on these same theories ofalter ego, successorship, and joint and single employer status The judgehere permitted the defenses in light of remand instructions to the Boardfrom the United States Court of 'Appeals for the District of ColumbiaCircuit in the above-referenced case sub nomFood & Commercial Work-ers Local 576 (Muelbach & Sons) v NLRB,675 F 2d 346 (D C Cir 1982)Pursuant to those remand instructions,the Board had permitted the unioninMuelbach&Sonsto assert its defenses,but, at the time of issuance ofhis decision in this case,itwas unclear to the judge whether the Boardhad reconsidered its position, in agreement with the court, or whether itonly accepted the court's direction inMuelbach & Sonsas the law of thecase Subsequently, inHotel & Restaurant Employees Local 274 (WarwickCaterers),269 NLRB 482(1984), the Board abandoned its prior interpre-tation of the statute and adopted the court's constructionThe Boardthere recognized that allowing the respondent to presentits8(b)(7)(C)defenses in the face of dismissal of 8(a)(5) charges against the employer"is not tantamount to reviewing the General Counsel'sdecision not toissue a complaint" Accordingly, and forreasons statedinWarwick Cater-ers,we adopt the judge's ruling and hold that the Respondents' defenseswere properly considered in reaching his decision2The Respondents and the Charging Party have excepted to some of,the judge'scredibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd.188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings.and conclusions3 and to adopt the recommendedOrder.ORDER'The National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, TamahaLocal No. 1329, United Mine Workers of America;District 21, United Mine Workers of America; andUnitedMine Workers of -America, their officers,agents, and representatives, shall take the action setforth in the Order.3The judgefound,and we agree,thatAlpine Construction Corp isnot a legal successor to Garland Coal and Mining Company underNLRBv'Burns Security Services,406 U S 272 (1972)We note, however,that, under theBurnsdoctrine,one of the requirements for successorshipis that,for the representative period, a majority of thesuccessor employer'semployees be composed of employees from the former employer's workforce-not, as inadvertently stated by the judge,that the successor haveemployed a majority of thepredecessor'semployeesThe judge appliedthe correct standard to reach his determination of nonsuccessorship Inview of our agreement with this determination and the judge's furtherfinding that the employing industry did not remain'substantially the sameafter the purchase and sale of GarlandCoal andMining Company, wefind it unnecessary to pass on the judge's discussion of employer animusin fn 44 of his decision In adopting the judge's finding of nonsuccessor-ship,Chairman Dotson finds it unnecessary to pass on the rationale reliedon by the judge in reaching this determination'We agree with the judge's finding that there was no point in the pur-chase and sale of Garland Coal and Mining Company at which the twocompanies shared common management and supervision In adopting thisfinding,however,we note that Alpine'sRose Hill mine superintendentSteve Hein had been employed by Garland at its Charleston, Arkansasmine as recently as June 1982 'and had not therefore been long retiredfrom Garland, as suggestedby thejudge's decision,at the time he accept-ed employment at AlpineIn its exceptions,the International contends that the judge failed toconsider the Respondents'defense that Alpine and Garland are single orjoint employers and moves that the case be remanded to the judge for aruling on the validity of those defenses The indicia for, finding a "singleemployer" are much the same as those on which the judge based his de-termination regarding alter ego status,i.e, interrelation of operations,centralized control of labor relations, common management and commonownership or financial control.Victor Valley Heating&Air Conditioning,267 NLRB 1292 (1983) Similarly, in order to establish that the compa-nies are "joint employers,"itmust be shown that they codetermined mat-ters governing essential terms and conditions of employmentUS. Pipe &Foundry Co,247 NLRB 139,140 (1980)We have reviewed the judge'sfindings and the record as a whole and conclude that the Respondentshave not met their burden of proving that Alpine and Garland are"single" or "joint"employersWe therefore deny the International's re-quest for a remandJ.O.Dodson,Esq., of Fort Worth, Texas, for the Gener-alCounsel.-Maynard L Ungerman, Esq. (Ungerman, Conner, Little,Ungerman & Goodman),of Tulsa, Oklahoma, andA.Randall Vehar, Esq.,of Washington, D.C., for the Re-spondents.T.J.Wray,Esq. (Fulbright & Jaworski),of Houston,Texas, andEd Edmondson, Esq.,of Muskogee, Oklaho-ma, for the Charging Party.276 NLRB No. 46 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge.This case was tried at Muskogee, Oklahoma,. on Decem-ber 13 and 14, 1982,1 and March 14 through 18' and 21through 23, 1983. The charge was filed by Alpine Con-struction Corp. (the Company or Alpine) on August 26.'The complaint was issued on October 26, alleging thatthe Respondent2 had engaged in conduct in violation ofSection 8(b)(7)(C) of the National Labor Relations Act.3On the first day of the hearing, the' parties discussedthe case ofFood & Commercial Workers Local 576 (R &F Grocers),252 NLRB 1110 (1980), and its implicationsfor the instant case. In theLocal 576case, the Board hadfound that the respondent union had violated Section8(b)(7)(C) of-the Act, the same section involved herein.The administrative law judge, affirmed by the Board,had refused to allow the union to introduce, as a defense,evidence that-the picketed employer, R' & F Grocers,was the alter ego, joint employer, or successor ofGeorge Muehlbach & Sons, inasmuch as the GeneralCounsel had previously refused to issue a complaintagainst theemployer following a charge filed by Local576; in which that union had alleged such an affirmative'defense.-On April 2, 1982, inFood & Commercial Workers Local576 v. NLRB,675 F.2d'1346 (D.C. Cir. 1982), the -UnitedStates Court of Appeals for the District of Columbia hadissued its opinion, and reversed the Board's. decision,holding that the Act required the Board to permit theUnion to introduce such evidence. The court; remandedthe case to the Board to reopen the hearing, and to hearthe Union's defense as to alter ego and successor. TheBoard did-not seek certiorari, and on June 30, remandedthe Local 576 case to the judge ordering that the hearingbe reopened,-and that the Union be allowed to present itsaffirmative, defense..Itwas in this posture that the instant case opened onthat he be allowed to present evidence that would provethat Charging Party, Alpine was an alter ego, successor,ally, or point employer of Garland Coal & Mining Com-pany, so that in the event the Board accepted the law on'All dates are in1982 unless otherwise indicated-zRespondent TamahaLocal Number 1329, UnitedMine Workers ofAmerica, is sometimesreferredto asLocal1329, Respondent District 21United MineWorkers of America issometimesreferredto asDistrict 21,RespondentUnited Mine Workers of America issometimes referred to asUMW, all are collectively referred-to as the Respondent -3 Sec 8(b)(7)(C) providesin pertinent part.(b) It shall bean unfair laborpractice for a labor organization or itsagents-(7) to picketor cause to be picketed,or threaten to picket or causeto bepicketed,any employer where an object thereofisforcing orrequiringan employer torecognize or bargain with a labor organiza-tion as the representative of his employees,or forcing or requiringthe employeesof an employer to acceptor select such labor organi-zation as theircollectivebargaining representative,unless such labororganization is currentlycertifiedas the representative of such em-ployees.(C) where suchpicketing has been conducted without a petitionunder Section 9(c) being filed within a reasonable period of time notto exceedthirty daysfrom the commencement of such picketing:Section 8(b)(7)(C) as propounded by the D.C. Court ofAppeals in - theLocal 576case, the record would havebeen made, and there would be no need for the Board atsome future date to order the parties to return to Musko-gee to reopen the record for an additional hearing. Therebeing a consensus among the parties that this was themost practical way to handle the situation, I allowed Re-spondent to put in its evidence as to its affirmative de-fense of alter- ego, successor, joint venture, or joint em-ployer.On February 4, 1983, Administrative Law Judge Wil-liam J. Pannier III issued his supplemental decision in theLocal 576case, and on August 26, 1983, the Board issueditsSupplementalDecision and Order, affirming JudgePannier's supplemental decision.4Neither the Board'sremand-nor the Supplemental Decision and Order madeclear "whether the Board had reconsidered its position,.and agreed with the circuit court, or whether it merelyaccepted the circuit court's decision as the law of thecase. In any event, the Respondent herein was permittedto present its alter ego, successor, joint employer de-fense, as the Board had allowed in its remand of theLocal 576 case.5MotionsAfter the hearing was closed, several motions werefiledby the Respondent and responses in oppositionthereto were also filed. My rulings on these motions areset forth herein.-May 26, 1983:Respondent'smotion to correct therecord is granted by changing on page 1525, line 16, "thesale had been consummated," to "the sale had not beenconsummated"; and by changing, on page 1643, line 9,"July 18th" to "July 12." The Charging Party did notobject to my making these changes.6August 16, 1983:Respondent's motion to take judicialnotice or to reopen the record for two exhibits. ExhibitA is a 'certified copy of a 1982 State of Delaware annualfranchise tax report filed by Great Western Enterprise,Inc. on March 16, 1982.7 This exhibit listed J. F. PorterIII as a vice president and treasurer of that corporationwhose term expired in - March 1982: Counsel for theCharging Party and the General Counsel filed responsesdated August 22 and 26,-1983, respectively, objecting toRespondent'smotion in toto. On September 14, 1983,Respondent filed a "Reply of the United Mine Workersof America to Charging Party's . Position on JudicialNotice," and on September 27, 1983, supplemented thisreply by a letter with an attached affidavit of a UMW*Food & Commercial Workers Local 576 (R & F Grocers),267 NLRB891 (1983)sOn December-27,while the hearing was in adjournment,UMW fileda charge, Case 16-CA-10805,alleging the Alpine, as the alter ego, jointemployer, and successor of Garland, had refused to bargain,in violationof Sec 8(a)(1), (3),and (5) of the Act By letter dated March 10, 1983,the Regional Director advised the UMW that it was refusing to issue acomplaint9The General Counsel'smotion in his brief to correct the transcript isgranted.7Attached to Exhibit A was a copy of a State of Delaware 1981annual tax report for Great'Western,filed on March 6, 1981 This docu-ment was not mentioned in Respondent's motion and carried nocertifica-tion MINEWORKERS LOCAL 1329 (ALPINE CONSTRUCTION)economist.Judicial notice is taken of the State.of Dela-ware certified document.However,I do not find that itdiminishes Porter'scredibility.While Porter'srelation-ship to Great Western was only a collateral matter,Porter did testify.that he had been a vice president ofGreat Western more than a year prior to his testimony,and that it could have been less than 2 years.Porter alsotestified that he owned all of the stock of Great Western,hardly the admission of a person who was trying to hidea relationship with Great Western.Exhibit B was a letter dated June 22, 1983,on the let-terhead of the Oklahoma Water Resources Board,direct-ed to Respondent's attorney.This letter stated that theirrecords showed that the Rose Hill Mine was still permit-ted by Garland as of_that date.Italso stated, amongother things,that the Tamaha mine had been taken overby Alpine, and its permit file transferred to Alpine. Judi-cial notice is taken of the document.However,I do notfind that it tends to prove Respondent's alter ego theory.WitnessesWilson and Hawk testified at length thatAlpine had no intention of mining Rose Hill, but only toperform reclamation work on it,and there is no evidencethat it-was, in fact,mined for coal. The record does notdisclose that a mining permit was required to do recla-mationwork.Respondent'smotion is marked as R^e-spondent Exhibit 50A;its reply dated September 14, asRespondent'sExhibit 50B; its letter dated 27 and its at-tached affidavit as Respondent'sExhibit 50C; and toretain continuity in the posthearing documents, theCharging Party's response is marked as Respondent's Ex-hibit 50D,and the General Counsel's response as Re-spondent'sExhibit 50E, and are admitted into evidence.:October 28,-1983:Respondent filed a supplemental brief"in order to bring to the attention of the Judge recentcaseswhich may be relevant to this proceeding." Thecases cited by Respondent areAll Kind Quilting Inc., 266NLRB 1186 (1983), andAmerican Pacific Concrete PipeCo., 262 NLRB 1223 (1982).No opposition to the receiptof this supplemental brief was received,and I have ad-mitted it into evidence as Respondent'sExhibit 51, andhave considered these cases.January 27,1984:Respondent'smotion to reopen thehearing-In this motion Respondent seeks to support itsalter ego, et al. defense- by "submitting and developingnewly and recently discovered evidence,which was notavailable at the time of the hearing."Attached to itsmotion as Exhibit A was an affidavit by one Robert Ka-siner dated January 22,1984, in which he stated that heheld property rights to atract of coal lands,and thatprior to June 24, 1981,Garland had the rights to minecoal from his land, although none had been mined. Thestatement went on further to say that he had been in-formed that after June 24, 1982,Garland's right to minesuch coal was transferred to Alpine,but that in Decem-ber 1983,he had received a sizeable check from Garland"as advanced royalties for coal yet to be mined from myland."Attached to this affidavit was a photocopy of acheckstub of Garland which had typed thereon,"Note-Deed#59,Remaining Balance $8,000.00."Attached asExhibit B -was a photocopy of a bill from Stigler FeedStore to Garland for $367.10 worth of fence wire andposts, signed by one Cecil Smith.The Charging Party417filed a response to Respondent's motion to reopen, datedFebruary 16, 1984, requesting that.it not be reopened,but that, if it were it should be reopened for all purposesincluding taking evidence pertaining to a damage suitbought by Alpine against Garland since the closing ofthe instant hearing. The Charging. Party states that suchsuitwould show that "Alpine has sued Garland for anamount inexcess of $84 million inCase No. CLV-83-2972-E in the United States District Court for the West-ern District of Oklahoma, alleging, inter alia, misrepre-sentation, fraud and breach of contract by Garland iditsdealingswith Alpine.It isobvious that if Alpine andGarland werealter egos,asRespondent's contend, onewould hardly be suing the other."From a procedural standpoint I find that Exhibits Aand B do not meet the test of being newly discoveredevidence, as such evidence was not in existence at thetime of the hearing of this case; "[n]ewly discovered evi-dence must be in existence of which a party was excus-ably ignorant, discovered after trial."United States v. 41Cases,More or Less,420 F.2d 1126, 1132 (5th Cir. 1970),cited, inNLRB v. Jacob E. Decker & Sons,569 F.2d 357(5th Cir. 1978). I would also find that such evidence doesnot have probative value. Respondent's Exhibit 11, theassignment of coal leases and agreement,contains a list'of 75 leases sold-by Garland to Alpine.Kasiner's namedoes not appear in this listing, nor does it appear in thenotices of coal lease assignment contained in Respond-ent'sExhibit 23A through 23UUU. II also did not findany testimony or document in the record that would dis-close any obligation on the part of Alpine or Garland toKasiner. Likewise, I find nothing in the record to reflectany connection between Alpine or Garland to CecilSutton.By a document dated March 8, 1984, Respondent filed"Respondents Reply to Charging Party's Response toRespondent'sMotion to Reopen the Record," and movesagain to reopen the hearing in order to develope and es-tablish this newly discovered evidence. In this 18-pagereply,with 100 pages of exhibits attached thereto, Re-spondent attacks the Charging'Party'sassertion in itsFebruary 16, 1984 response that Alpine's damage suit inOklahoma militates against finding Alpin _ to be the alterego of Garland. Respondent contends that on the con-trary, "the nature of the lawsuit and the pleadings there-in clearly support the UMWA arguments" that this wasless than an arm's-length relationship between Garlandand Alpine,and that there was an alter ego relationshipbetween the two companies.Ifind no merit in Respondent's "reply to ChargingParty's Response to Respondent'sMotion to Reopen theHearing."It is sprinkled with speculation and conjectureas to what may be the outcome of that damage suit. Toreopen the instant case to admit the pleadings of thatdamage suit, with its ramifications of many pages of tran-scripts of testimony and exhibits, will clearly needlesslyburden the record, particularly in the light of Respond-ent's position that there is sufficient evidence already inthe record to support its position. To reopen the hearingat this time would cause an unwarranted prolongation ofthis already lengthy case. There comes a time when liti- 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDgationmust 'end, and that time has surely arrived. Re-spondent's motions to reopen are denied, and are placedin the rejected exhibit file, as Respondent's Exhibit 52and 52A. To retain continuity, Charging Party's responseismarked Respondent's Exhibit 52B, and is also placedin the rejected exhibit file.March 14,1984:Respondent filed a letter requestingthat the judge take judicial notice of Great Western's1982Annual Franchise Tax Report filed September 9,1983, with the State of Delaware. The request is denied,and these documents are placed in the rejected exhibitfile as Respondent's Exhibit 53.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, the Company,and the Respondent, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Company, an Oklahoma corporation, with itsprincipal office in Chickasha, Oklahoma,isengaged inthe mining and the transporting of coal at various surfacemines in the Stigler, Haskell Countyarea.From thesemines it has sold and shipped coal valued in excess of$50,000 directly to points located outside the State,during the past 12 months. The Unionadmits,and I find,that it is an employer engaged 'in commerce and in oper-ations affecting commerce within themeaning ofSection2(6) and (7) of the Act.-II.THE LABOR ORGANIZATIONS INVOLVEDThe Unions are labor organizations within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA The Contentions of the PartiesThe General Counsel contends that an object of thepicketing which commenced about July 5, at the Compa-ny's Tamaha and RoseHill. mines,under the directionand auspicesof the Respondent, was to force or requireAlpine to hire all the former employees of Garland Coal&'Mining Company, to force or_require Alpine to.recog-nize the Union as the collective-bargainingrepresentativeof its employees, and that such picketingwas engaged inwithout the filing of a petition under' Section 9(c) of 'theAct within a reasonable period of time, 30 days from theSection 8(b)(7)(C) of the Act.The Respondent contendsthat the picketingin questionwas not for the purpose ofrecognition, and that there was no violation of Section8(b)(7)(C) in any event; as Alpine isa successoremploy-er to or alter ego of Garland. WhileRespondent in itsanswer alsoalleges that Alpine wasa single employer,ally,'and/or joint employer with Garland, in-its brief Re-spondent relies-on its beingan alter egoand/or successorof Garland, an employer who formerly recognized theUnion as thebargainingrepresentative of its employees.It is the basic position of theRespondentthat there wasno arm's-length transactionbetween Garland and Alpineinwhich equipment,leases,and assets wereproperlyconveyed to Alpine,until at leastNovember. Therefore,the Unionas the bargainingagent for Garland's employ-ees had a legalright to picket Alpine in thesummer of1982, asAlpine wasan alter ego and/or asuccessor ofGarland.B. Background8Garland Coal & Mining Company, with its headquar-ters in Fort Smith, Arkansas, was a closely held corpora-tion of the Porter family, and had operated surface coalmines in easternOklahoma and in western Arkansassince the early 1950s.In 1981-1982, Garland was operat-ing four mines, three-in Haskell County, Oklahoma, andone in Arkansas. The Haskell County mines were namedTamaha, Rose Hill, and Bokoshe. In addition Garlandowned and operated a coal loading facility 9 miles fromthe Tamaha mine on the Arkansas River that is referredto herein as the Port. The Arkansas mine was named theCharleston.The Tamahamine,with its auxiliary thePort, and the Rose Hill mine are the principalmines in-volved in thiscase,with the Bokoshe and Charlestonmines only playing a peripheral part. Jeff Porter III sincethe early 1970s has served as Garland's vice presidentand chief executive officer, while owning 49 percent ofits stock.For some years Local 1329 has been recognized by'Garland as the bargaining representative of its produc-tion and maintenanceemployees at the 'Tamaha mine,and Local 2428 UMW had been the certifiedbargainingrepresentative of the same unit of employees at the RoseHillmine.The employeesat these mines,aswell as atGarland's Bokoshe and Charlestonmines,were coveredby collective-bargaining agreementsbetweenGarlandand the UMW. The final contract between the partiesterminated on March 26,1981, and the Respondent wenton strikeagainst allfour Garlandmines.9In mid-April 1981, Garland commenced hiring minersto replace the employees who had gone on strike. Thefour mines continued to operate with replacements serv-ing as theworking forceuntilMarch 1982, when Gar-land notifed the Respondent that it was closing perma-nently the Tamaha andRose Hill mines. i 0 Porter 'decid-ed to put the two 'closed mines up for sale because, hetestified, thatGarland had experienced large electricaloutages,chiefly due to vandalism to the power lines offaThe findings of fact hereinare basedon a consideration of the recordas a wholeNo attempthas been madeto note every apparent conflict inthe evidence. Testimonyin this record which is inconsistentwith findingsmade herein isnot credited on the basis of myevaluationof the reliabilityof the witnessesand the entire record9Relationsbetween Garland and theRespondenthad begun to dete-riorate followingthe UMW 111-day nationalstrike from December 6,1977, through March 26, 1978 Thereaftervariousunfair labor practicechargeswere filed bythe Respondent againstGarland, including Case '16-CA-7046 and Consolidated Cases 16-CA-9050, 16-CA-9176, and 16-CA-9252 Respondent's attorney testified that he had filed 8 to 10 unfairlabor practicesagainst Garland since, 1978, and thatin a majority of thecases, the RegionalDirector had refused ,to issue a complaintGarlandhad alsofiledcharges against the Respondent,with'theBoard's decisionreportedat 258NLRB 56 (1981)10Garland continuedto operate the Charlestonand Bokoshe mines,the employeesof eachbeing representedby sister locals of Locals 1329and 2428 MINE WORKERS LOCAL 1329 (ALPINE CONSTRUCTION)419theTamaha dragline, t t that his company could nolonger operate the mines. As he testified, he felt that thisvandalism was a result of his company's dispute with theUMW. Porter did not list the mines with a broker, butput the word out to the trade that the mines, equipment,and leases - were for sale. He also contacted TurnerBrothers,a.company engaged in coal mining in Kansas.On April 5, a decertification petition was filed withthe Board's Regional Office by an employee covering,Garland's employees at Bokoshe, Charleston, and Stigler.The petition -was dismissed by the Regional Director onDecember 1. On June 4, having heard rumors that therewas a potential buyer for the Tamaha and Rose Hillmines,UMW Washington Attorney A. Randall Veharsent a mailgramto "Alpine- Construction Co." at Chicka-sha,Oklahoma, t 2 and' to J. C. Hurley, superintendent ofAlpine'sKinta mine, informing Alpine that there wererumors that Alpine or a' subsidiary, affiliate,, or parentcompany of Alpine might 'be negotiating with Garland"for a sale,' transfer of.operations, assets, or- coal lands."The mailgram went on to state that there were a numberof unfair- labor practice charges filed by the UMWagainst Garland, and that if any remedy was -granted bythe Board, the purchasing or successor company to Gar-landwould be obligated to remedy these changes, in-cluding an obligation to bargain (G.C. Exh. 7).Having received no acknowledgement from Alpine,and having heard reports that Alpine was seeking minersforTamaha and Rose Hill, on June 21, Vehar sent alonger telegram to Alpine at its Chickasha address, re-peating its earlier message in more detail,and also statedthat it was the, UMW's position that Alpine, as a pur-chasing or successor company, "and or its related com-panies" would be required to reinstate all or part of thestrikingminers, and that "Garland miners would also beconsidered employees of the " purchasing or successorcompany." (G.C. Exh.8.) .-'2.Alpine'ClayWilson Jr. had operated the Nineteenth SeedCompany (19th Seed) out of his hometown of Chickashasince about 1958 with the stock being owned by himselfand his wife. This company was engaged in the construc-tionof concrete highways and heavy constructionprojects that involved the stripping and moving of largequantities of dirt. In the middle 1970s, finding that theFederal road building program was diminishing, Wilsonentered into the strip coal mining business with a newcompany, the Alpine Construction Corp. i 3 Wilson's wife11Thisdragline referred to hereafter as the Page dragline was a hugemachine weighing several thousand tons and valuedby Porter as worth$6-1/2 million.12 Chickasha was located approximately 120 miles west of the Tamahamine and the mainoffice of Alpinewas located there,as well as the resi-denceof Clay WilsonJr, the presidentof Alpine.13 It isto be notedthat all parties in the case usually referred to the-Charging Party as Alpine ConstructionCorporation. The charge and thecomplaintshow thename as endinginCorp,while the Respondent'sanswer ends the name as Corporation.As will beseen,infra,Garland,Alpine,and.the Respondent intermittently used the nameAlpme Con-structionCorporationon various documents.and two daughters own all of Alpine's stock. Wilson alsoruns several other businesses, the 20th Century Indus-tries,which owns and leases equipment, and the 21Ranch; which is a subsidiary of 19th Seed. All three ofthese companies also operate out of Wilson's hometown,Chickasha.In 1976 Wilson began operating his first mine whichwas located in Coal County, and was about midway be-tween Chickasha and Haskell County.14 In 1978, hecommenced operating a second mine, located at Checo-tah,which was near Haskell County, and operated it for2 years. In 1981-1982, Wilson operated the Taft mine,which was located in the Muskogeearea.In July orAugust 1981,Wilson commenced operating the Kintamine,also located in HaskellCounty,mining it under acontract with the United Coal Company. The equipmentused at Kinta was owned by 19th Seed. This mine used asizeablework force, 'with the payroll records for the=week ending June 25 showing 27 employees. Hurley,who was the- superintendent at Kinta, testified that he'Wilson, when asked on cross-examination, if his 6-yearcoal "venture" had been profitable, replied without anyamplification that it had not.C. CredibilityAs in many of these cases, the resolution of testimonialconflicts is of critical importance.While the number ofwitnesses was not large, there being 10, the 1784-pagetranscript plus 1839 pages of exhibits resulted in a sub-stantialnumber of conflicts. Added to the complexity of .resolving the conflicts is. that the General Counsel, theCharging Party, and the Respondent called witnessesidentifiedwith the other party for extensive examinationunder Rule 611(c).Ihave particularly 'noted those instances when Re-spondent indicates.in its 109-page brief,as reflecting onthe testimony of certain witnesses for the General Coun-sel. I have found the testimony of three of the four wit-nesses for the' General Counsel, Ed Edmondson, J. F:hence credited their testimony. From my observation, aswell as from a considerationof the record,I am con-vinced they were striving to tell the truth as directly andstraightforward as best they 'could recall it." 5 However,I found Don Hawk to be an evasive, vague, and uncon-vincing witness' who was attempting to protect the com-pany by his answers, and I do not credit his testimony incertain instances of conflict.Donnie Wayne Oldham, the president of Local 1329,and Roy Tackett, president of District 21, were=extreme-ly evasive and hesitant witnesses, and did not impress meas witnessesin whose testimony I could have confidence,as to its accuracy and' reliability. Rather,- I received thestrong impression that they were advocates, hesitatinglyand inartfully trying to-furnish answers that helped their14 Rand McNally Road Atlas,1980 ed-15Edmondson. particularly impressed me as a person who would notfabricate.While it'would have been very helpful for the cause of hisclient to have identified G C Rejected Exh 5,he steadfastly refused todo so., 420DECISIONSOF NATIONALLABOR RELATIONS BOARDcause, rather than trying to state the facts as they re-membered them.:.As to other witnesses called by the Respondent, Ifound Leon Lefler and Leland W. Smith to be sincere,straightforward, honest coal miners, who told the 'factsdust as they remembered them, letting the chips fallwhere they may. Julius C. Hurley was an evasive, con-tradictory witness with an obvious smoldering dislike ofAlpine; apparently due to his discharge on October 1.18D. The Sale of Garland's Equipment,Leases, and thePort1.Early negotiationsIn late April or early May, Porter was contacted by aMr. Turman, who advised him that Wilson might be in-terested in buying out Garland. Turman was a- formercontract hauler for Garland, and was a personal friend ofWilson. Turman then arranged for a meeting between-Porter and Wilson, which took place at Garland's officein Fort Smith in early May. When Wilson asked Porterwhy he wanted to sell, Porter informed him that he wastired of fighting the Union, and sick of the mess with theUnion.Wilson advised Porter that he was primarily in-terested in coal reserves, and'not equipment. Porter gaveWilson a list of the Company's equipment at the Tamahaand RoseHillmines,and a geological survey of Gar-land's coal reserves -in the mineslocated in HaskellCounty. Porter also informed Wilson that Garland's Bo-koshe and Charlestonmines werefor sale.Wilson in-formed Porter that he was not interested in the Charles--Porter also toldWilson that Garland had a contractwith the Japanese for 200,000 tons of coal, which hewould like to see carried out. Wilson' then arranged anappointment for his engineer, Kelly McBride, to look atGarland's leases.17and for J. C. Hurley, an Alpine super-intendent,intendent,to look at Garland's equipment.Hurley knewwell the most valuable piece of equipment owned by'Garland, the Page dragline, because several years previ-ously he had helped to assemble it for over a period of16months, when it" was newly delivered to Garland'smine from the factory.About a weeklater,in the middle of May, Wilson,Hawk, and John Brooks, an officer of both Alpine andnineteenth Seed, together with Hurley and McBride,went to Porter's office in Fort Smith, to secure addition-al information on what Garland actually had to sell.Here,Wilson asked for and received permissionto exam-ine the minesand to look at the equipment,to examineGarland's permits by which the State of Oklahoma al-lowed Garlandtomine coal, and to examineitscoalleases.16Hurley, on direct examination,testified that he was discharged inAugust, only to correct himself the following day In the prehearing affi-davit he gave to the Board,he stated that he had resigned17Garland owned little ground at Tamaha or Rose Hill, but had ap-proximately 73 leases which gave Garland the right to mine coal on theleased land(R Exhs. 23a through 23mmm )Following this 3-hour meeting, - Wilson instructedHawk18 to evaluate the leases-as to-how'much coal wasin the leased ground, and the value of the coal after itwas out of the ground, and to have Garland's equipmentexamined. Wilson was not concerned with learning aboutthe quality of thecoal, ashe was familiar with its qual-ity, due to the mining he was doing at Kinta. The Kintamine was inthe same coalvein asTamaha and RoseHill, a vein which Wilson regarded as a high quality.Wilson also instructed Hawk to evaluate the equipmentowned by garland, which was on - a list furnished byPorter.Hawk securedan outsidemechanic from theBoecking Equipment Company of Oklahoma City, whoassistedhim in evaluating the equipment, by surveying itso as to determine how much money would be requiredto put it in workable condition. Alpine then had its em-ployee Kelly McBride,an engineer, examine the leasesand coal reserves. Hawk also secured.the part-time serv-ices of Shannon Craig, an employee of Garland, on acontractual basisto assistHawk in evaluating the re-serves. Craig was Garland's chief authorityon the leases.Wilson's next, and third, meeting with Porter19 oc-curred about the first of June. At this 17hour meeting heand Porter discussed price20 with Porter wanting $12million as the total price for the equipment, properties,and leases. Porter had mentally arrived at this total priceby valuing the Page dragline at $6-1/2 million,the Bu-cyrus Erie dragline at $4 million, the Port at $1million,and the leasesat $1 million.21Wilson agreed verbally to this price, and they furtheragreed thatat the timeof the formalsale, $3-1/2 millionwould be the down payment, with the balance paid inmonthly payments over a period of 5 years, at a rate ofinterest of 2 percent under the New York prime on theunpaid balance.-There wasalso a discussionabout Porter selling coalforAlpine. Porter told Wilson that he would do every-thing he could to keep theJapanesecontractgoing, andthat if Wilson paidhis expensesfor trips to Japan, hewould undertake to do so. Wilson then told him that hedid not want people working for him for nothing, andgenerally suggested that Alpine pay him 25cents a ton.brokerage fee for the first 200,000 tons he sold, and 35cents for over 200,000 tons. Porter then told Wilson that18Hawkand Wilsonhad been friends and business associatesfor overa period of 14 years At onetimeHawk had builtroads in Saudi ArabiaforWilson At anothertime, as ownerof the Cardinal Construction Com-pany, he had donesubcontractingwork for Wilsonin highway paving. Inearly 1982, Hawk and Wilson were partnersin the Hawk Engineeringand Construction Companydoingearth construction work in the oil fieldindustryHawk,a college graduate with a degree incivilengineering,had an extensivebackgroundin heavy construction and earth moving forover 20 years-19Respondent in itsbriefstates that Porter testified that there wereonly two suchmeetingswithWilson Porter actuallytestified that therewere "a coupleof meetings "20 Porter had testifiedthat he believed that at the first meeting he hadinformedWilson thatthe price was $12 million but admittedthatWilsonhad not discussed puce21 Porterdid not push a cash value on the reserves,nor did he knowhow many acres were involvedin all the leasesHe testified that calcula-tionsweremade in tonnage, and Garland thoughttherewere approxi-mately700,000 tonsatTamaha and 2 million tons at Rose Hill. He hadgiven these figures to Kelly McBrideand probably Wilson. MINE WORKERSLOCAL,1329(ALPINE CONSTRUCTION)either way'was okay with-him and Wilson "could makeup his mind."Porter also testifiedas to a meetinghe:' hadwithHawk, which affected the purchase price. Porter did notstate the date of the meeting, nor whether it occurredafter the third meeting with Wilson. At this meetingHawk talked to him about the amount of reclamationthat remained to be done in the Rose Hill properties.Hawk stated that if Alpine did the reclamation instead ofGarland, it should be entitled to a reduction of the pur-chase price. Hawk returned a day or so later and statedthatAlpine should be entitled to a reduction of $1-1/2million for doing the reclamation. While Porter thoughtthiswas too high, in a few days he agreed to this reduc-tion.When asked on cross-examination if- this meant thatGarland "was selling the property for eleven million dol-lars," he replied yes.According to Wilson, after the June 1 meetingand its,verbal agreement he discovered that therewas a tremen-dous amount of reclamation to be done at Rose Hill, thathe had not originally considered. Alpine then, by Hawk,offered to do this reclamation for Garland for $1-1/2millionwhich should be taken off the purchase price.22Porter "didn't. see it that way," and Wilson testified that"to this date23 that hasn't been completely resolved." Hefurther testified that as to the question of the ultimatepurchase price, there were two opinions, his and Por-ter's.Porter did not recall if Wilson came .to Fort Smithor called, or sent word, but that, basicallyWilson didagree to the, deal outlined between himself and Hawk.At a date subsequent to June 1, Porter then telephonedthe firm's lawyer William Prugh, of the firm of Shugh-art,Thomson & Kilroy,-. which was located in KansasCity. Porter outlined the verbalagreementto his attor-ney, and then mailed to him a list of theleases, the list ofproperties thatGarland owned, and the list of equip-ment.Porter also talked with his attorney about a salesrepresentative agreement. No covering letter was sent.Wilson called one of his lawyers, Ed Edmondson,24 inMuskogee,and inWilson's words, told him to get going,.and work with Porter's lawyer on the papers.Edmondson recalled Wilson's call to him, adding-thatWilson told him there was an ongoing negotiation for ac-quisition of the major part of the lease holdings of Gar-land in Haskell County. In early June, Edmondson tele-phoned Prugh and thereafter had several conversationswith Prugh about the details of the sale of leases, as wellas the land at the port.-2.The closingmeetinga.According to AlpineThe major conflict of testimonyin this caseiswhether.or not therewas a meetingof Alpine and Garland repre-22 Subsequently,Wilson testified that it would take five times thisamount to complete the Rose Hill reclamation.23 March 16, 1983 '24Alpine had been a client of Edmondson since late.1981,whenWilson sought his help to acquire coal leases in the Muskogee Countyarea.A member of the Oklahoma.bar since 1947, Edmondson had servedas county attorney of Muskogee County from 1949 to 1953, and hadserved as a memberof theHouse of Representatives from 1953 to 1972-421sentativeson June 24 at Garland's office. The GeneralCounsel and the Charging-Party maintain that there was,and Respondent vehemently contends that there was not.Furthermore, Respondent argues, even if there was ameeting, it was not a closing meeting and there was noWilson, Edmondson, and' Hawk, all testified that theywent to. Garland's office in Fort Smith on the morningof June 24,-where they met with Porter and his attorneyPrugh for a meeting that lasted most of the day. Porteralso so testified.25Prugh had prepared the documents to be used at theclosing in his Kansas City office, and at Porter's instruc-tions had listed the buyer's name in the assets purchaseagreement as the Nineteenth Seed Company. Porter be-lieved that Nineteenth Seed was the parent company,and had assumed it was the purchaser. At this meetingmany, and in -some cases, voluminous documents werepresented to'-Alpine by Prugh. These documents werethen reviewed by Edmondson and Wilson, with variouschanges requested by Edmondson, who claimed thatsome of the changes he had asked Prugh to make overthe _ telephone had not been made. While Prugh arguedfor his version; in most instances Porter directed Prughto adjust the documents to Edmondson's view.The basic document was the asset purchase agreementwhich consisted of 15 pages (C.P. Exh. 7).26 The firstline of the first paragraph of page 1 reads as follows:THIS AGREEMENT is made and entered into the'24thLAND COAL & MINING COMPANY, a Missou-ricorporation (hereinafter referred to as "Seller"),and NINETEENTH SEED COMPANY, an Okla-homa corporation (herein referred to as "Buyer").By mutual agreement the Nineteenth Seed Companyname was inked through, and Prugh wrote in its placeAlpineConstructionCorporation.Thereafter, inkedchanges were made by Prugh on pages 4, 5, 7, 9, 10, 13,14, and 15. Also reviewed that day were a series of doc-uments that were referred to in the asset purchase agree-ment by exhibit letters.Paragraph 1.1 of this basic document referred to Ex-hibit A, as a list of the Seller's assets, "machinery, equip-ment and fixtures." While this Exhibit A does not haveitsown individual case exhibit number, it is in evidenceas a one-page attachment of Respondent's Exhibit 10.Hurley,who had worked as a superintendent at theKinta mine for Alpine, was called by the Respondent asa witness. He testified that he had examined this equip-ment for Wilson, and that the equipment shown on Ex-hibitA hada usedvalue of $9 million exclusive of thePage dragline. However, when asked to appraise eachitem of this list, he arrived at a total of $2,227,000.26The findings as to whatoccurredat this meeting are based on acomposite of the testimonyof Wilson,'Edmondson,and Porter,and manyexhibits admitted into evidence Prugh, the KansasCityattorney, did nottestify.-26All pagesof thisdocument,aswell as all supporting documents,were typed,unless otherwise stated... 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDHurley, who had helped assemble the Page for Garlandin 1979, appraised it at $7 million.Paragraph 1.2 concerns assignment of coal leases andagreement(R. Exh. -11).. The firstfour pages of this ex-hibit contain the lease agreement itself.The final para-graph is fully typed and reads that it shall be effective"This 24th day of June, 1982." It carries the signaturesof Porter and Wilson. Attached to it are four. pages ofleases,which list under three columns the names of theleasors,the dates of the leases,and brief descriptions, ofthe leased properties.Paragraph 1.3 concerns the"Coal Leases"and is afive-page document from Garland, which allows Alpineto mine and remine coal underlying the leased premises.(R. Exh. 15.) The first line of the first paragraph reads,."THIS LEASEexecuted this,day of,19"Written in these blanks in ink are 24, June and82.The document carries Porter'sandWilson's signa-tures.Attached thereto are 1-1/4 pages ofdescription ofthe properties covered by thatlease.ISection 2 states unequivocally that the purchase pricewould be $11 million. Porter testified that this figure wasarrived at after Wilson requested that $1 million be takenoff the purchase-price for the excess reclamation at RoseHill. Instead of such a deduction"we gave them a graceperiod where there would be no principal nor any inter-est accumulated on the large note,and we then deductedfrom the purchase price a principal amount plus an inter-est factor which we had waived."Section 3 provides that the closing of this agreementwill take place on June 24, 1982, at Garland's office, andthat a closing statement shall be executed at that time.Section 4 pertains to the payment of the purchaseprice and,in subsection 4.1, states that$2,275,000 will bepayable at closing by cashier's check' or certified check.Porter testified that 4 or 5 days prior to June 24, Wilsonhad asked him to_ reduce the down payment from $3 mil-lion to $2,275,000, and he hadagreedto do so. Duringthe course of the-day, and without informing Edmond-son,Wilson presented. to Porter, Alpine's ChickashaBank check number 1608, dated June 24, payable to Gar-land, in the amount of $2,275,000 (C.P. Exh. 9). Porterdeposited this check around noon in the First NationalBank of Fort Smith, apparently to have it depositedbefore the bank's closing time.As Edmondson testified,he was shocked when he was advised later that day thatthis transaction had occurred without his knowledge.'An examination of -Charging Party'sExhibit 9 dis-closes that on the face of Alpine's check is handwritten,"OK by phone DW 6-29-82." Wilson testified that hedid not know whose writing it was, but thought it wasthat of somebody, in the Fort Smith bank who called theChickasha bank- to ascertain the condition of Alpine's ac-count.On the reverse side of the check appears the im-pressions of three rubber stamps.The far left end of thecheck contains the stamped words, "Pay to the Order ofFirst National Bank, Fort Smith, Arkansas Garland Coaland Mining Co." Below this imprint appears,"Pay AnyBank,P.E.G. First National-Bank ofFort Smith, Ark.81-31 81-31 Jun24 82." The thirdand last imprint reads,"UE '82' 25 Pay Any Bank First Natl Bk. & T. Co.Oklahoma City, Okla."Subsection 4.2 -provides that at closing the buyerwould deliver to- Garland a promissory note in 'theamount of $1,225,000, and that it shall be due 4 monthsafter closing. This-note, dated June 24, 1982,.-was signedby Wilson and witnessed by Brooks. (R. Exh. 19.)Subsection 4.3- provided that at closing the buyerwould deliver a note in- the amount of $8 million to theseller,with the first payment due January 24; 1983, andfuture payments to be made in monthly installments overa period of 5 years.Interest was to be paid'on the basisof the prime rate in effect at the First National Bank inFort Smith,less 2 percent. During the negotiations, thedate on which the first installment was to be paid wasextended by 1 month, so that it became due in January1983 rather than in December 1982. Edmondson pointedthis change out in his testimony as one of the substantialchanges made during this meeting.This note,also datedJune 24, 1982,' was likewise signed by Wilson and wit-nessed by Brooks. (R. Exh. 18.)Section 5 provided that the seller, Garland, shall-havea security interest in certain assets purchased by Alpine,as set out in Exhibit E. (R. Exh. 13.) Exhibit E is a two-page,preprinted legal form27 captioned "SecurityAgreement."It- isdated in the top right-hand comerJune 24, 1982, and is signed on the bottom by Porter andWilson. Attached to this document is an uncaptioned 5-by 7-inch preprinted legal _form that states that this fi-nancing statement covers the items set forth in the at-tached Exhibit A, and all coal leases described in the at-tached Schedule. Exhibit A, in turn, sets forth the fol-lowing fiveitems: _.'Page 752 LR Dragline S/N 397SubstationB.E. 1250DraglineS/N 114235SubstationE.E. Atkinson -Port complete with stocking and loading.28The attachedschedule I'consistsof four-pages of leases,setting forth the lessor's names, date of lease, and a de-scription of the property. The leases covered a period. oftime from1969 to 1981.Section 6 dealt with various other documents thatAlpine was to deliver to Garland at the closing. Amongthese were bills of sale that were to be in the form 'ofExhibit F of section 6.1. Received into evidence weretwo such exhibits, Respondent's Exhibits 26 and 27; bothpreprinted legal forms of the Demeree Kansas City print-ing company. These documents required only Porter'ssignature, and were so executed bearing the date June24, 1982. Bill of sale (R. Exh. 26) set forth Garland asthe seller,and Nineteenth Seed Company as the buyer,and listed only one item, the page 752 LR Dragline'S/N397. Bill of sale (R. Exh. 27) from Garland to Alpine hadattached thereto the one-page document- that listed alarge number of specific pieces of machinery and equip-ment that was referred to as Exhibit A in paragraph 1.1-z' Imprintedon the'top rightof the firstpage is Demeree StationaryCompany, KansasCity,Missouri28 The Portwas conveyed to Alpine by a Warranty Deed dated June24, 1982(R Exh. 14.) MINE WORKERSLOCAL 1329 (ALPINE CONSTRUCTION)423above.-The first line thereof, page 752 LR Dragline S/N397, had a line drawn through it. On the first page ofboth Respondent's Exhibits 26 and 27 was hand printedin large letters, "Cancelled." Respondent's Exhibit 10was an identical copy of Respondent's Exhibit 27, but itdid not have "Cancelled" imprinted thereon, and on theattached sheet, Exhibit A, no line was drawn throughpage 752LR Dragline S/N 397. Porter's signature was onthis document as of June 24, 1982. Wilson testified, with-out contradiction, that to the best of his recollection thedocument was signed on June 24, and there were nochanges required in that document. The record does notdisclose in what manner the' other two bills of sale (R.Exhs. 26 and 27) were marked canceled.29Various other subsequent sections of the assets pur-chase agreement. pertained to warranties of both par-ties,30to conditions precedent, indeminities, Bulk SalesLaw, brokers, how notices should be given, and thatOklahoma law would govern.3 iAt the meeting Porter also presented a three-page salesrepresentative agreement. Afterexaminingit,Wilson re-fused to sign it, as his 'interpretation of its contents wasthat Porter would receive 25 cents a ton commission onall coal sold by Alpine, and not just on coal covered bynew sales made by Porter. No sales agreement wasthereafter entered into.In late afternoon, Porter, andWilson informed Prughand Edmondson that they had a deal, and that the twoattorneys were to work out the details, and get the docu-ments in final shape forsigning.The marked-up, assetpurchase agreement was signed by Porter and Wilson.'Aclosing agreement was then drafted and typed by one ofPorter's office employees.32Wilson and Porter thensigned it in the presence of each other (C.P. Exh. 8).This closing agreement reads as follows:It is agreed that the Asset Purchase Agreementdated June 24, 1982, and the exhibits .thereto, shall-be ,signed by both parties in their present form, in-cluding changes made by hand, that the said agree-ment and all exhibits thereto shall be retyped infinal form and signed by the parties as promptly aspossible, and the retyped document shall be substi-tuted for the documents signed today and shall beeffective as of June 24, 1982. In addition it is agreedthat Ninteenth Seed Company and Clay Wilson, Jr.shall give corporate and individual guarantees on29Respondent in its brief overlooked -the fact that the bill of sale forthe Page dragline to Nineteenth Seed was canceled.I regard Porter'sanswer that Nineteenth Seed gave a bill of sale back to Garland for thedragline inNovemberas an inadvertent mistake.The Page was sold toAlpine on June 24 as the lead item enumerated on Exhibit A of the bill ofsale-so R Exh 16 was a list of encumbrances on seven assets purchased byAlpine'3'Edmondson particularly remembered that the early drafts had pro-vided that Missouri law would apply to the sale,and that he had in-formed Prugh that this must be changed so that Oklahoma law wouldapplyAt the closing meeting it had not been changed and, at Wilson'sinsistence,the parties crossed out Missouri and inserted Oklahoma.32Garland had two office employees who performed typing dutiesCharlotte Jennings was the secretary and did most of the office typingPatsy Hampton assisted on some occasions. Jennings did not testify, butHampton did, as set forth infra.Hampton denied that she typed this ex-hibitboth promissory notes covered by the Asset Pur-chase Agreement.Edmondson and Prugh went through the papers, doc-ument by document, to make sure that each attorney'sdocuments conformed with "those of the other. At theend of the day, Prugh took his original documents backto Kansas City to have them retyped in accordance withthe changes made that day.Porter testified that he filed the security agreementand the leases in early July. Admitted into evidence asCharging Party's Exhibit 6 were five documents that re-flect that these documents were 'so filed, although theydo not - show that he personally filed them. Three ofthese pages were on identical preprinted legal forms.33Although these forms were not captioned, there wastyped: "This is a Purchase Money Security Interest."Wilson identified it as a UCC34 filing. Boxes 1 and 2 atthe top of the form showed Alpine Construction Compa-ny,Box 45, Chickasha, Oklahoma, as the debtor, andGarland Coal & Mining Company as the secured party.Box 3 was captioned, "This financial statement coversthe following types (or items) of property:"All machinery, equipment and fixtures of Debtor lo-cated in Haskell County, Oklahoma, as described inthe schedules attached hereto' consisting of 1 page,and identified as Exhibit "A." All Coal Leases 'ofDebtor for property located in Haskell County,Oklahoma, as described in the schedules attachedhereto 'consisting of 4 pages, and identified asSchedule 1.Below this statement is printed, "File with the CountyclerkGradyCounty, State of Oklahoma, under UniformCommercial Code effective January 1, 1963."The first of these -three forms, as identified by Wilson,had been signed by him for Alpine as the debtor.35 Atthe bottom of this form is printed, "(5) Debtor CopyOriginator- Remove this copy and forward balance ofform intact for filing."zIn the second of these forms there is printed at thebottom, : "(3)FilingOfficerCopy-Acknowledgement-Filing Officer is requested to note file number, date andhour of filing on this copy and return it to the personfiling,asan acknowledgement." In the right uppercorner is a space in which is printed, "For Filing Officer(Date, Time, Number, and Filing Office)." While it isevident that something was stamped thereon such wordsare undecipherable. However, at the very top of this boxiswritten 22216.Appearing under the document de-scribed above is a reproduced copy of receipt No. 3572on a printed form captioned, "Office of County Clerk,Grady County:" Right after the printed words, "Chicka-33The fourth document was the list which cited the Page DraglineSubstation, BE Dragline, Atkinson' Substation, and the Port, formerlyreferred to in C P Exh 6, supra The fifth document was the four-pagelist of leases, formerly referred to in C P Exh 614 Uniform Commercial Code35'AlthoughWilson's signature was barely visible, he laid this'to thefactthatthere were about four copies to a form and his signature becameless descernible on each successive copy. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDsha,Oklahoma" is written "July 1, 1982." The next linehas printed, "Received of and immediately thereafter iswritten "Shughart, Thompson & Kilroy."36 Below this iswritten "Five & No/100-Dollars." Other printed data onthe form indicates that the $5 fee was paid by check, andwas for "Filed instruments." It was initialed under theprinted words, "Betty Bullard, County Clerk," and overthe word "Deputy."--The third identical preprinted form contains the sametyped-in data as typed in on the.first two forms but hasone exception. On the line in which appears, "File with:THE COUNTY CLERK," is typed in "Haskell."37 Ap-pearing under this document is a reproduced copy of re-ceipt 37212 from "The Office of the County Clerk inHaskell County, Stigler, Oklahoma." It is hand dated "7-6-82" and written therein is that $5 was received of Shu-gart,Thompson & Kilroy, by check, for "Filed instru-ments." Under the printed name of the county clerk, thename S. McGuire, is written over the printed word"Deputy."-Also admitted into evidence was, Respondent's Exhibit12,which consisted of three documents, -somewhat semi-.lar in form to the purchase money security interest formsinCharging Party's Exhibit 6. The purpose of theseforms was typed in on all three as Item D: "The name oftheDebtor in the original financing statement, AlpineConstruction Company, is amended to Alpine Construc-tion Corp." The first of these three, forms is for-GradyCounty and reads, "This statement refers to FinancingStatement No. B004646-filed 7/1-1982." The third andlast of these three forms is for Haskell County and reads,"This statement refers to original Financing StatementNo. 50242 Filed 7/6/82."b. According to RespondentIn support of its position that there was no meeting ofthe parties on June 24, Respondent produced one wit-ness, 'PatsyHampton.Hampton had worked for theUMW at its District 2 office from October 1970 untilMarch 1981, when she was discharged for union politicalreasons. She then was hired by Porter to work for GreatWestern Enterprise in April 1981, and in November 1981was put on the Garland payroll.38 For Garland she han-dled the,health benefitclaimsof employees who workedatTamaha, Rose Hill, Bokashe, and Charleston mines.On September 28, Porter gave her a letter of recommen-dation which stated, among other things, that he' wouldrecommend her for both "her job capability and her per-sonal integrity." In November she was laid off for lackof work.-On being asked on direct examination if she was famil-iarwith an alleged sale of certain assets by Garland toAlpine, the following colloquy took place:36As previously stated,this is the name of the law firm in KansasCity, of which Prugh was a member37As previously stated,the Tamaha and Rose Hill mines are locatedinHaskell CountyWilson lives in and Alpine's main office is in Chicka-sha, which is in Grady County-36Great Western performed general machine shop and repair servicesfor the public at large and was managed by C E Etchison At the timeof his testimony,Porter was the sole shareholder,was a director of thecorporation,and had served as a vice president in the past year or twoA. I made copies of some agreements. I did sometyping on changes and things.Q Do you recall approximately when you madecopies of agreements and made changes?A. It was July 12th.Q. You think it was around July 12th9-A. Around July 12th, yes.When shown the closing agreement (C P. Exh. 8)Hampton denied that she had typed a one-paragraphdocument that'changed Nineteenth Seed to Alpine Con-struction Company.When asked what date she thoughtthat document was typed, she replied, "AproximatelyJuly 12th.""On cross-examinationwhen asked if she was ' certainabout the, date being July 12, she replied, "Not exactly,sir,no." 'She also testified that it was on a Monday.39Later, 'when pressed as 'to the date of the meeting shetestified that the date was July 12 because an articlecame out in the July 13 local newspaper telling about thesale to Alpine on June 24. She further testified that shehad a copy of the newspaper at home. It was never pro-duced by either side.Hampton was a sincere and straightforward witness.However, when asked if she could identify Wilson in thehearing room, she was unable to do so. Since the hearingwas being conducted under Rule 615,- exclusion of wit-nesses,there was virtually no person in the room otherthan the judge, court reporter, the UMW, and Wilson.Wilson was present at the trial table as the representativeof Alpine, and easily visible.c.ConclusionAfterconsidering the testimony of Edmondson,Wilson, and Porter, and the conflicting testimony ofHampton, all credible witnesses, I 'conclude that themeeting did take place on June 24. The version present-ed by the General Counsel's witnesses is strongly sup-ported by exhibits admitted into evidence from both theCharging Party as well as Respondent. Alpine's checkfor $2,275,000 was clearly' deposited in Garland's FortSmith bank on June 24. Charging Party's Exhibit 6 clear-ly shows that these security interest forms were filed andreceived in the county clerks' offices of Grady Countyand Haskell County on July 1. Respondent's Exhibit 12clearly shows that on July 6 amendments were filed inthe same county courthouses to the documents first filedon July 1. These documents could not have been filed onthe dates set forth thereon had the closing meeting takenplace on July 12.Ialso find that there was a legally binding sale ofequipment,leases,and assets on June 24. The parties hadsigned a marked-up asset purchase agreement, then hadagreed that this instrument should be retyped to conformwith the document signed in Fort Smith, then had signedhad signed a bill of sale for the Page dragline, the,B. E.dragline, the Port, and numerous items of mining equip-ment,aswell a warranty deed conveying the Port to39 July 12 was a Monday MINE WORKERSLOCAL 1329 (ALPINE, CONSTRUCTION)425Alpine. The parties had also signed a security agreementgiving Garland the right, among other things, to repos-sess the equipment in the event of a default by Alpine, aswell as security interest forms for filing in Haskell, andGrady Counties Finally, and of particular significance,Alpine had delivered to Garland a check for $2,275,000as a down payment on the purchase price. Clearly, thismassive amount of money was sufficient considerationfor the ensuing sale. However, in addition, Alpine hadsigned promissory notes in the amounts of $1,22.5,000 and$8,100,000. All of the essentials to close the sale had beencompleted and there merely remained some tidying up todo as set forth in the closing agreement.3.The Japanese coal salesAlthough Porter had told Wilson prior to the sale thatGarland had a contract with the Japenese for 200,000tons of coal, Wilson learned sometime thereafter that thiscontract had terminated on March 31, 1982 (R. Exh.:30).A similar draft for the delivery of 200,000 tons for theperiod of June, 1, 1982, through May 31, 1983, had notbeen signed by either Garland or the customer (R. Exh.31).Porter informedWilson that he thought that thebuyer,Nessho Iwai Corporation, would honor whatPorter considered a commitment. Porter proceeded toset up a meeting in mid-July at the Tulsa airport. Wilson,Hawk, and Porter met with two representatives ofNessho Iwai, who agreed to buy coal from Alpine on aspot basis. A schedule was set up and, as of March 1983,Nessho Iwai had purchased 80,000 tons for which Alpinehad received $4,987,000.,Payments for this,coal were sent to Garland, who pro-ceeded to deduct $4 a ton in accordance with the inter-est provisions set forth in the promissory note signed byWilson on November 15. (R. Exh. 17.) Garland thentransferred the net payments to Alpine. Garland had atelex machine in its office which it'used tosend messagesto Nessho Iwai about coal shipments. Garland performedthis service without charge to Alpine until Decemberwhen it commenced charging $25 a month. At the timeof Porter's testimony in March 1983, he had made twotrips to Japan on behalf of Alpine, for which the ex-penses were paid by Alpine. On the second trip, he hadtakenwith him Alpine's .newly hiredsalesman, JamesHall.Alpine paid the expenses for these trips.WhenWilson was asked on cross-examinationif he thoughtPorter was taking the trips to Japan dust to be going toJapan, he replied that Porter should be doing everythingin hispower-to try to make the operation a success, "Be-cause other than that, he'd have a very difficult time col-lecting the rest of his money."4. Subsequent events related to the saleIn accordance with the agreement of counsel at theJune 24 meeting, Prugh took the original documentsback to Kansas City, so that the replacementdocumentswould be typed on the same typewriter as the marked-updocuments.After having them retyped to reflect thechanges agreed to in Fort Smith, Prugh mailed these re-typed butunsigneddocuments to Edmondson, who re-ceived theminmid-July.Upon receiving these docu-ments,Edmondson determined that there were severalchanges that had been negotiated-which had not been ef-fectuated in Prugh's second draft. The Muskogee attor-ney particularly recalled that Prugh had not changedthat section which stated that Missouri law would.applyto read that Oklahoma law would apply. Edmondsonthen wrote to Prugh pointing out certain changes thathad to be made before he would have Wilson sign thedocuments. Prugh advised Edmondson that he had thedocuments on a word processor;-and he would make thechanges'and send the corrected papers back to him.In early August, Edmondson received the correcteddocuments from Prugh. He then reviewed them andfound them to be as agreed to As Porter testified, ameeting was set up in August at Garland's office so thatthe documents could be signed. Porter, Prugh, andWilson showed but Edmondson, who had the docu-ments, did not attend. At this meeting Wilson advisedPorter that he wanted to give Garland a lien on thedragline instead of a personal guarantee. The parties thenagreed to meet the next morning. On the following dayPorter was the only person to appear. He was subse-quently advised that the Alpine people had been delayed.Shortly thereafter Porter contacted Edmondson, who ad-vised him that he would have the documents signed byAlpine and then turn them over to Porter.-In September, Porter stopped by Edmondson's officeinMuskogee to pick up the documents, but the attorneywas not in. Later, in September or October, Porter con-tacted Hawk and threatened to withhold payments fromthe Japanesein lieuof Alpine's failure-to sign the docu-ments. Hawk then informed him that lie would get thedocuments signed and, bring them down to Porter. Hawkdid stop by Edmondson's office and pick up the docu-mentstaking them to Wilson.Also in the fall, at Wilson's instructions, Hawk went tosee Porter in Fort Smith and informed Porter that eco-nomic conditions were such40 that Alpine was not goingto be able to fulfill its obligation to Porter, and thatAlpine had to have a different payment schedule "or theshow was over." Porter testified that sometime in Octo-ber or November, Wilson wanted to restructure the twonotes signed on June 24 into one note, so that it wouldreflect "the deductions for the -down payment and thededuction for the reclamation, with the balance to startdrawing interestas of June 24th, instead of a seven-month grace period." Porter accepted Wilson's requestand, to effectuate this change,- a new promissory notewas drafted. This replacement note (R Exh. 19) was insubstantially the same form as the first two notes, withthe figure $8,775,000 typed on the left side and June 24,1982, typed on the right side. A comparison of the notesshows the following differences:Amountof twoJune24 Notes$8,100,00040While Hawk did not state what these economic conditions were,Porter testified thatWilson was having problems with the financing ofthe purchase because of the "Penn Square debacle ". 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDFirst payment due on June 24, 1983, with last pay-ment due-on December 24, 1987Unpaid balance payable at 2 percent below primerate charged by Fort Smith Bank.Amount of November 15 Note$8,750,000First payment due on June 24, 1983, with last pay-ment due on June 24.1987Unpaid balance at 10 percent from June 24, 1982through June 23, 1983, thereafter at 2 percent belowprimerate charged by Fort SmithDuring period June 24, 1983 until June 23, 1984,Alpine shall pay Garland $4 for each ton of coalsold.While the record does not 'disclose who drafted thisnew note, there was also drafted an "Amendment toAssetPurchaseAgreement and' ModificationAgree-ment" (R. Exh. 17). This two-page amendment documentprovided that the asset purchase agreement dated June24, 1982, and all its attached documents are herebyamended "solely with respect to the method and sched-ule for payment." Attached to this amending documentwas the $8,775,000 promissory note referred to above.Wilson signed the amending document and the note onNovember 15, 1982, writing this date on the documents.He also testified that he may have signed the retypedoriginal asset purchase agreement that day, but he wasnot sure. This revised agreement contained 14 pageswhereas the original document signed on June 24 con-tained 15 pages. Porter remembered signing the amend-ment around November 15, but was not sure of the date.The record also contains a "Certificate of Officer" whichstates that the representations contained in the asset pur-chase agreement are true on and as of June 24, 1983, andthat since that date no acts have been done which wouldconstiute a default or noncompliance. This documentwas signed by Porter and hand-dated November 17,1982,which would indicate that he also signed theamendment-on that date.On November 18, Hawk filed in the office of thecounty clerk of Haskell County 74 "NOTICE(S) OFCOAL- LEASE ASSIGNMENT" (R. Exhs. 23Athrough 23 UUU). These notices set forth that Garlandas lessee was assigning-its leases to Alpine as assignee.Finally, on November 24, there was filed with the Has-kell County clerk the "COAL LEASE" and the" warran-ty deed (R. Exh. 22). Both the coal lease and the deedshowed June 24, 1982,- as the effective date, and wereduplicates of Respondent's Exhibits 14 and 15.5.Analyisand conclusionsRespondent relies heavily on the caseofFugazy Conti-nental Corp.,265 NLRB1301 (1982),enfd. 725 F.2d 1416(D.C. Cir.1984), insupport ofitsposition that the saleinvolving the equipment,assets,and leasesof Garland'sTamaha and Rose Hill mines to Alpine was not a bonafide arm's-length transaction, and that Alpine was analter ego of Garland.While the record discloses that thissale and subsequent events were not modelsof efficiency,and would never be used in a master's- business adminis-tration course to illustrate how the sale of a mine shouldbe handled, I conclude that Respondent has not estab-lished that the transaction was not bona fide.'In determining whether Alpine is the alter ego of Gar-land, a number of. factors must be considered, althoughno one of which, taken alone, is determinative.CrawfordDoor Sales Co.,226 NLRB 1144 (1976). Many of thesefactors are set out inFugazy Continental Corp.,supra, asfollows: common management and ownership; -commonbusiness purpose; nature of operation and supervision;common premises and equipment; common customers;nature and extent of the negotiations; and formalities sur-rounding the transaction.Respondent particularly criticizes the negotiations andformalities surrounding the sale, declaring several timesin its brief that -there were "departures from normal busi-ness procedures that would indicate less than an arm'slength relationship." In support -of this position, Re-spondent argues, among other things, that Alpine did notuse an independent geologist to evaluate the coal re-serves, and that Alpine engaged in no appraisals of theequipments' value or, if made, they "fell far short ofwhat one would'except in an arm's length transaction ofthismagnitude." Respondent is very critical of Hawk,who was Alpine's principal representative in these mat-ters, claiming that he had "practically" no previous expe-rience in coal mining or in analyzing chemical character-istics of coal. But Hawk was a college graduate with amaster's degree in civil engineering, and had broad expe-rience for many years in the heavy and highway con-struction field, involving the" excavation and moving ofhuge quantities of earth. Hawk was also an old and trust-ed friend and associate of Wilson for over 14 years in thehighway construction business.Wilson was by no meansa novice in -the strip mining of the coal industry, as hehad been engaged in that business for 6 to 7 years beforehe considered the purchase of the equipment and leasesfrom Garland. While it is probable thatan independentgeologist would have done a better and more thoroughjob than Hawk, Respondent offered no proof that it wasrequired or customary for a prospective purchaser suchas Alpine to use such a geologist. Hawk did evaluate thecoal reserves with the assistance of Alpine's engineer,Kelly McBride. Hawk did check the leases with the as-sistance of Alpine's corporate secretary John Brooks andGarland's expert Shannon Craig, who had worked onthese leases for many years.As to the equipment, Wilson well knew the value ofthe almost new Page dragline and the other dragline, theBucyrus-Erie, both of which represented 87 percent ofthe entire purchase price asked by Porter.4 i The othermine equipment, such as dump trucks, bulldozers, andpumps, was not evenan item inPorter's mind when hecalculated his total purchase price. Much of this equip-ment was old and needed repairs to get in working _order.Hawk did have it examined by an experiencedcontract mechanicto estimatethe costs of such repairs.41Hurley valued these draglines at $7 million and $4 million, veryclose to Porter's estimate of $6 5 million and$4 million. MINE WORKERS LOCAL '1329 (ALPINE CONSTRUCTION)In June, Wilson also took the business-like step of call-ing in his local attorney to represent Alpine's interests indrafting the necessary legal documents, and Porter usedGarland's regular corporate law firm from Kansas City.However, when it came to negotiating .the price of thetotal purchase,Wilson showed himself to be a hard, andrelentless, bargainer. Porter originally wanted $12.5 mil-lion cash. In early June while retaining the same totalpurchase price, 'he moved from all, cash to a $3.5 milliondownpayment, then to a $3 million'illion downpayment, withthe balance to be paid over a 5-year period with interest..Then, in mid-June, upon Wilson's insistence. that therewas a tremendous amount ofreclamationwork to bedone atRose Hill, and Wilson's demand that $1.5 millionbe taken off the purchase price for such work, Portergave in. While there was much testimony as-to the assetspurchase agreement showing the price as $11.6 million,42Porter flatly testified that the final price was $11million.Wilson also testified that the purchase price was $11 mil-lion and that was all he was going to pay Garland.While it is true that Garland did not have a personalguaranteefromWilson, the record is clear that Porterhad reasonable and ample security. Garland already hadbanked the downpayment of $2,275,000, and as Portertestified, ifAlpine defaulted on the balance, Garlandwould take back the two draglines, the leases, and thePort.Clearly, these two huge draglines, as well as thePort and the leases, were not capable of being boned upovernight and carried away in trucks to unknown pointsby a defaulting purchaser.Respondent also makes much over the amount of timethat it took to -get the smooth documents signed, and thisdelaywas unusual and, perhaps, unconscionable. It ispossible.thatWilson was avoiding Porter during much ofthis period, as when-he was asked on the witness standwhy it took so long, .replied that Porter was in a hurry -and "I might have taken that opportunity to harass-him alittlebit."Wilson in this period was extremely busy ingetting the two new mines into operation,andwashaving personal financial problems. But Porter's threat,towithhold the payments received from the Japanesequickly brought Wilson to sign the clean documents. Butagain,Wilson, the consummate bargainer, succeeded in .negotiatingmore favorabletermsfor Alpine. Porter wasa willing sellerwho badly wanted to get out of the coal -mining business,and Wilson was a shrewd buyer,takingevery advantage he could tonegotiatea better deal. Thetactics ofWilson clearly show thatthiswas an arm's-lengthtransaction,and are. contrary to the creation.of analter ego relationship between Garland and Alpine.All of the other factors cited byFugazy,except one orpossibly two, require the conclusion that Alpine was not-an alter egoof Garland. Both companies did have acommon businesspurpose, the stripmining andselling ofcoal. It is alsoarguable that Alpine, and Garland hadcommon customers, i.e., that the 'employersconstitute"the same business in the samemarket."InternationalHarvester Co.,247 NLRB 791 (1980). The Japanese firm42 Asexplainedby Porter in sec D,2,a supra, this change from $12 5millionwasto allow Alpinea grace periodduring which principle andinterestwould not need to be paid on the $8 million note427remained Alpine's primary market, but Alpine had ob-tained several new customers, including "the Lone StarSteel Company and two cement companies. Alpine hadpurchased cement from these cement firms when it wasbuilding roads, and now had received contracts fromthem for over 1 million tons of coal.But all-the other criteria weigh -heavily against Alpinebeing found an alter ego. Clearly, there was no commonownership: Alpine had not even assumed Garland's ac-counts receivable, accounts payable, or their tax `liability.The. nature of operations was substantially -changed, asAlpine no longer operated the Tamahamineand RoseHillmines asGarland had done. Garland had operatedeach asa separateentity,with its own set work forceand equipment. Alpine treated its three Haskell Countymines,Tamaha, Rose Hill, and Kinta, as one entity andmoved employees and equipment back and forth betweenthe mines, as the workload dictated. Welders, oilers, andmechanics were dispatched on a daily basis to any one ofthe threemines thatrequired their services. Alpine re-placed Garland's four old belly dumps with four much ,larger end dumps: Alpine ceased using its own -trucksand drivers to haul coal to the Port, and contracted thishauling out to an outside contractor. It also, contrary toGarland's- practice, contracted out its drilling.Nor was there any commonmanagementor supervi-sion.Porter had nothing to do with the management ofAlpine,and no oneatGarland has anything,to do withthewages, discipline, or labor relations of Alpine em-ployees.Neither Hawk, Alpine'smanagerof operations,or Jay Gay,its generalsuperintendent, had ever workedfor Garland. SteveHeim,hired in August as the superin-tendent at Rose Hill, had previously worked for Garlandat its Arkansasmine,time prior to being hired by Alpine. There was one othersupervisor foreman disclosed by the record who workedfor Alpine, Leon Lefler. Lefler was hired, in,late Augustor early September as a foreman at the Tamaha mine.Lefler had previously worked for Garland asan assistantsuperintendent at Tamaha, but had quit Garland's em-ployment about September 1981. He then went to workfor. A ,& R, a coal company, before his subsequent em-ployment by Alpine. At the time of the hearing he wasoperating a bulldozer.Alpine also does not have common premises andequipment. Garland operated a total of four mines and,although Porter wanted Alpine, to buy its Bokoshe andCharlestonmines,Wilson refused to do so. Nor do theparties share common offices. Alpine's main office is inChickasha and its field office in Stigler, while Garland'soffice remainsmany milesaway in Arkansas. Of majorsignificance as to the equipment is that Alpine purchasedfour new 85-ton end dumps at $600,000 each, and twonew. caterpillar loaders, the largest made by that manu-facturer,with each costing $750,000. It is to be notedthat the cost of these six pieces. of equipment purchasedby Alpine for $3.9 million is far. more than the total valu-ation placed by Hurley on all of. Garland's equipment,excludingthe twodraglines.Alpine also leased twoscrapers from Ninteenth Deed, which, if purchased,would have cost $400,000 each. DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn most cases, if not all, when an alter ego relationshipisfound, the alter ego is a newly created company.Farmingdale IronWorks;249 NLRB 98 (1980);Denzil S.Alkire,259 NLRB 1323_-(1982). However, Alpine hadbeen a going coal mining company for over 6 yearswhen it purchased Garland's equipment, leases, andassets at Tamaha.and Rose Hill, and in no way could itbe deemed to have been created in 1975 to enable Gar-land in 1982 to evade responsibilities under the Act.Southport,Co. v.NLRB,315 U.S. 100 (1942).Other facts militate against finding Alpine an alter egoof Garland, includingWilson's refusal to sign the salesagreement presented to him by Porter. This would havebeen an easy conduit for money to have been channeledinto Garland's account, but Wilson would not agree.. An-other negative was -Porter's threat in the fall of 1982,when Wilson was stalling in signing the clean docu-ments, to cutoff the sale of coal to the Japanese. In sum,I conclude and find that the transaction between Garlandand Alpine was at arms'-length, was bona fide, and thatAlpine is not an alter ego 'of Garland, and that the Re-of Alpine's employees.-E. Successorship1.UnderBurnsdoctrinePay PeriodNo. of -EmployeesNo. of formerGarlandEmployees-Percent offormerGarlandEmployeesRespondent also argues that Alpine is a successor em-ployer underNLRB v.Burns Security Services,406 U.S.272 (1972), "since it hasat timeshad 50 percent or moreformer Garland unit employees at either Rose Hill orTamaha [emphasis added].In support of this position Re-spondent compiled tables for both the Tamaha mine andthe Rose Hill mine,by comparing lists of Garland em-ployees with Alpine payroll records that had been re-ceived into evidence during the hearing.-The Tamaha payroll records cover the 5-month periodof July 3 through December 4. While this period consistsof 22 Saturday to Fnday workweeks, the payroll recordscontain separate records for 47 different pay periods.43Twenty-two of the Tamaha pay records cover the periodof Saturday through Fnday. Four cover a period ofFnday through Tuesday,three cover a period of Satur-day through Wednesday, and eighteen cover a broad va-riety of time periods.Respondent in the,Tamaha table sets forth six time-pe-riods as indicating that Alpine employed 50 percent ormore of former Garland employees:ay Period -No. ofEmployeesNo.ojformerGarlandEmployeesPercent ofrmerfarlandGarlandEmployeesAug.7-132150Aug 28-Sept 32150Sept 22-277457Oct. 1-58562.5Oct.9-136-350Oct. 17-216466Only two of these payroll periods cover a full work-week, with the others covering a lesser number of days.A more realistic comparison is achieved by using the sta-tistics for the time periods that overlap the time periodscited by Respondent, so as to constitute at least a fullweek. Such a table then contains the following figures:Pay Period-No. ofEmployeesNo. offormerGarlandEmployeesPercent offormerGarlandEmployeesAug. 7-13214Aug. 7-132123522Aug. 28-Sept. 321Aug. 31-Sept 4329341029Sept.22-2774-Sept. 18-2437124416 .36Oct.l-585Oct. 2-8-4012481735Oct. 9-1363Oct. 9-154112471532'Oct. 17-2164Oct 16-224812541630The Rose Hill payroll records cover the 3-1/2 monthperiod of August 14 through December 4. This periodconsists of 16 Saturday to Friday weeks, and there arepay records for 16 such weeks. However, there are also18 other pay records for this period, making a total of 34pay periods. Set forth below are the time periods listedby Respondent in support.of itspositionthatAlpine attimes employed 50 percent or more of former Garlandemployees.43Neither thesepayrollrecords nor the record as a whole explainwhy Alpineused so many and vaned time periods MINE WORKERSLOCAL 1329 (ALPINE CONSTRUCTION)429ay PeriodNo. ofEmployees'No. of formerGarlandEmployeesPercent offormerGarlandEmployeesAug. 31-Sept.4.116_54.5Sept.11-1718950.Sept.22-27 '7571 ,Oct 1-56466Oct. 9-1376,86Oct. 17-2113754Oct. 25-2915480Nov. 2-69666Again, a more realistic' comparison is made by using thefigures for the time periods that overlap the time periodscited, by the Respondent. These figures appear as fol-lows:Pay Period,No. ofEmployeesNo. offormerGarlandEmployeesPercent offormerGarlandEmployeesAug. 31-Sept. 46Aug. 28-Sept. 394Sept. 4-872271244Sept. 11-17189Sept. 7-1561241042Sept. 22-2775Sept. 18-24114Sept.25-Oct. 19'3271244Oct. 1-5'64Oct. 2-811 '417848Oct. 9-1376Oct. 5-971Oct. 9-15114251144Oct. 17-21137Oct. 16-228021733Oct. 25-2954Oct. 23-2915420840Nov. 2-69-'6Oct. 30-Nov. 5144231043One of the requirements ofBurns,supra, is that thesuccessor employer must have employed a majority ofthe former employer's employees,' and they must havebeen during a representative period of time. From thetables I have set forth. above it is evident that Alpinenever employed a majority of Garland's employees ateitherTamaha - or Rose Hill for any representativeperiod. I therefore conclude and find that Alpine is not asuccessor to Garland underBurns.2.Under an unlawful hiring policyRespondent also argues that Alpine is a successor em-ployer underPotter'sChalet Drug,233 NLRB 15 (1977),and C.J.B. Industries,250 NLRB 1433 (1980), as thesecases held that an employer can be found to be a succes-sor, even without a majority, if the buying company hasestablished a hiring policy in order to keep from-becom-inga Burnssuccessor.However, Respondent overlooks the fact that both ofthese cases held that all other factors for finding asuccessorship must first be present, before proceeding tothe question of the illegal hiring policy.In determining successorship, the Board and the courtshave consistently found that the keystone, is whetherthere is substantial continuity of the employing industry.Premium Foods,260 NLRB 708 (1982), enfd. 113 LRRM3261 (9th Cir. 1983);Miami Industrial Trucks, 221NLRB1223 (1975).InPotter'sDrug,supra, the selling company had a col-lective-bargaining agreement with a union, covering theemployees at two stores, which had a termination datefor one more year beyond the date of sale. Following thenegotiation of a sales contract, the stores were closed ona Friday and reopened on Monday by the purchaser,Potter. In finding the purchaser to be a legal successorwith the duty to bargain among other factors, the Boardfound that there was, a -"continued operation of the storesat the same location and in substantially the same manneras before . . . ." In C. B.J.,supra, following the allegedsale of the business, the plant was closed down for 10days, and then reopened by the successor. The Boardalso found that the operation was continued substantiallythe same as it had been under the predecessor.However, in the instant case, I do not find that therewas a substantial continuity of the employing industry.In determining whether the employing industry remainssubstantially the same, the Board uses criteria as whether(1) there has been a substantial continuity of the samebusiness operation; (2) the new employer uses the sameplant; (3) the same or substantially the same work forceisemployed; (4) the same jobs exist under the sameworking conditions; (5) the same supervisors are em-ployed; (6) the same machinery, equipment, and methodsof production are used; and (7) the same product is man-ufactured or the same service offered.The record is clear herein that there has been no sub-stantial continuity of the same business operation. Rather,the business operation came to a halt in March 1981,when Garland closed its four mines following the termi-nation of the parties' collective-bargaining agreement,and the strike by UMW. Then, 2 months later, the mines 430DECISIONSOF NATIONALLABOR RELATIONS BOARDwere, reopened with nonunion replacement miners. Thisand, inMarch 1982,itagain-closed the Tamaha- and Rose Hillmines andput their equipment and leases up for sale.Thus, when Alpine' purchased the assets of these twominesin lateJune,these mineshad not been operating atall for almost 3 months and, in the year prior to that, hadbeen working in an off-again,on-again disruptedmanner.As to the second factor, Alpine did not use the sameplant.Garland had mined fourmines,three in Oklahomaand one in Arkansas, whereas Alpine only mined one,Tamaha, and did reclamation work at Rose Hill. Also,Alpine did not use substantially the same work force.Respondent's tables discussedin sectionE,2, supra, showconclusively that considerablyless-than 50percent of theemployees who worked for Alpine in any workweek atTamaha or Rose Hill, from July through November,ever worked for Garland:As to the next factor, it is evident that the same jobsdo -not exist under thesame workingconditions.Em-ployees were no longer assigned to work atone mine asa permanent place' of employment. Alpine shifted em-ployees from Tamaha to Rose Hill to its other mine,Kinta,as its'workload required. Welders,oilers, and me-chanics were moved on a daily basis to any of the threemines astheir specialized- skills were required. Also thejobs of the truckdrivers who formerly hauled coal fromthe mine to the port wereeliminated.The same supervisors were obviously not employed.Garland had employed three high-level supervisors whohad authority over the employees at all -four ofitsmines.Don Lawley was its director of labor relations, Lem Bal-lard its general- superintendent, and' Don Cooper itssafety director.None of these three supervisors washired by Alpine. Under Alpine's system ofmanagementthe superintendent of each mine hired and fired and han-dled virtually all of that mine's'labor relations and safetyproblems.One of Alpine's supervisors had been em-ployed. by Garland, SteveHeim.However, prior tobeing hired by Alpine, he had been in retirement fromGarland's Charleston-mine. -Much of the same machinery and equipment was used,although four large belly dumps were no longer used butwere replaced by big enddumps.The dump trucks usedto haul coal to the Port were no longer used, as thatwork was contracted out. Much the same methods ofproduction were used and undoubtedly the same productwas produced, coal.-In weighing all of these factors,it is-evident that theemploying industrydid not remainsubstantially thesame,and-I find and-conclude that Alpine was not a suc-cessor employer of Garland. Since it was not a successor'--employer, the proscriptions ofPotter's Drugand C.B. J.,supra, are not applicable to Alpine.4444 Inthe event that the Board would find that Alpinewas asuccessor,I find that Alpine did have anantiunion animus,and did not want to hiremembers of the Union I credit Hurley's testimonythat in July_ Hawktold him that he did not want to hire anyunion menat Tamaha or RoseHill, andthat in haec verba, Hawksaid,"Horse fuckthe union."On theday following Hurley's -testimony concerninghisconversationwith--Hawk,Hawk returnedto thewitness standOn being asked if he usedthatearthy expression to Hurley,Hawk became flustered,hesitated, andF The PicketingOn March 10, Garland notified the' Respondent thatthe Rose Hill and, Tamaha mines would be permanentlyclosed on March 12: As far as Vehar knew, and as therecord discloses, these were closed on that date. Thepicketing by the Locals at each mine that had precededthe closing continued in the same fashion, with the samepickets, and the same signs stating that the UMW was onstrike' againstGarland. As Oldham testified, the picketsat times walked across the road, but they did not carrypicket signs. The large signs carrying the wording aboutGarland were either nailed on a fence post or on a stakein the back of a pickup truck.The facts about subsequent picketing are not in sub-stantial dispute, except for one issue, and that is'the dateon which there was a changeover to new and differentlyworded picket signs. The testimony as to this issue is re-viewed below.Hawk testified without contradiction that in late Maywhen he went to inspect the Tamaha and Rose Hillmines,there were 6 to 12 UMW pickets present at theentrances,with signs that stated that the local unionswere on strike against Garland for unfair labor practices.Many of the pickets wore baseball style caps withUMWA imprinted on them.Following Alpine's purchase of the two mines, Hawkin the first week of July, at Wilson's instructions, re-moved state-required signs located at the entrances ofboth mines that identified Garland as the owner-of theproperty. These Garland signs were replaced with largesigns that gave notice that Alpine was now the owner.About July 5, the first Alpine employees were placed onthe Tamaha and Rose Hill mine sites. The picketing con-tinued as before with the same signs being displayed, bymuch the same pickets. Many of the pickets continued towear baseball style caps with "UMA" imprinted thereon.It is at this point that the credibility issue arises. Hawktestified thatAlpine commenced the actual mining ofcoal at Tamaha about August 20, at which time the pick-etswere still present at the entrances, and still displayedthe same picket signs as when he had first observed thepicketing.Hawk originally testified that he thought thata change in the wording on the -picket .signs had oc-curred in the latter part of September. On cross-examina-tion he answered that the change took place in themiddle of August. The new picket signs contained thefollowing message:HASKELL COUNTYGROUP FOR JOBAPPLICANTSINFORMATION PICKETLINEOn August 26, Alpine filed the charge in this case, anditwas served on August 30, on Donnie Oldham, presi-dent of Local 1329, and a former employee of Garland.Oldham testified that he `was instructed shortly thereafterunconvincingly replied, "No." Hawk knew that Hurley had so testifiedon the previous day, as Wilson had informed him of it that same evening. MINE WORKERS LOCAL 1329 (ALPINE CONSTRUCTION)by A Randall Vehar, an attorney for the International,to take the old picket signs down and put up replace-ment signs-with new wording as dictated by Vehar.45The new wording was subsequently painted on large ply-wood boards as set forth above. Oldham was also in-structed by Vehar that the pickets -were not to wearUMWA caps, and this order was complied with. Thesame persons continued .the picketing in the same manneras they had when Hawk had first seen them in May,with the only difference being the change in the wordingon the picket signs.According to Vehar, he was in the Stigler area onJuly 22, and he checked the picket line at Tamaha. Here,he saw that the picketsigns-had been changed to read,"HaskellCountyGroup Job Applicants InformationPicket Line,"- or something very close to that.WhileVehar was a credible witness as to other matters, I donot credit his testimony as to this date, but credit Old-ham's testimony on direct-examination.46 Oldham's basicrecollection as to the date was bottomed on the date onwhich the charge was filed against his Union by Alpine,which was August 26. As this date is crystal clear in therecord, I find that the picket signs were changed in thelast days of August, or the first days of September.In early October, Alpine was notified by the UMWthat the picketing was to be discontinued, and the picketsignswere, in fact, removed from the entrances to bothmines.The Union, thereafter, continued to man thepicket shacks on a 24-hour, 7-day-a-week basis and fromthen on referred to these persons as "security guards."These security guards continued to be paid $25 a day asstrike benefits by the Respondent from its strike benefitfund, just as they had. been paid in the prior year-and-a-half when there were Local 1329 and Haskell Countypicket signs on the two jobsites. Oldham lamely referredto these payments as reporting pay, explaining that "Ifyou report to a picket line or . . since we've pulled thepicket line, you report to observation posts or gatheringplace, or what is really now kind of a Local Union officethat the guys gather at and check in." As Roy Tackett,president of District 21, testified, other than the removalof picketsigns,the only change between the time thatthe pickets were stationed at the shacks and the timewhen they became security, guards was that the numberof people present was reduced from four to two. The se-curity guards were still reporting to the shacks and re-ceiving strike benefit pay as of the time of the hearing.The record is clear that the UMW never filed a peti-tion for an election under Section 9(c) of the Act, norhas the Union ever been certified as the collective-bar-gaining representative of the employees of Alpine. I con-clude and find that the UMW picketed for more than 30days with the signs proclaiming that the UMW was onstrike against Garland, and that it also picketed for more45 In response to leading questionsby the UMW attorney, Oldham re-plied that he thought that the signs were changed in thelast part of July.I do not credit this version45AsJudge Leonard Hand stated,"It is no reason for refusing toaccept everything that a witness says, because you do not believe all ofit-nothing is more common in all kinds ofjudicial discussions than to be-lieve.some and notall."NLRBY.UniversalCamera Corp.,179 F.2d 749,754 (2d Cir. 1950)431than 30 days with the Haskell County information picketline signs.I also find that the Haskell County signs werea subterfuge to conceal the fact that the UMW was con-tinuing its picketing of the Tamaha and Rose Hill mines.Respondent contendsin itsbrief that the activities en-gaged in by its members at the entrances to the Tamahaand Rose Hill mines constituted pure speech. While it istrue that these miners did not carry picket signs, nor didthey patrol withsigns,the law is well established thatthey were engaged in picketing within the, meaning oftheAct. In-Laborers Local 304 (Athejen Corp).,260NLRB 1311 (1982), the Board found that the placing ofthis union's signs on safety cones, on barricades, and on ajobsite fence constituted picketing within the meaning ofthe Act. This case cited in support,Teamsters Local 182(WoodwardMotors),135NLRB 851 (1962), enfd. 314F.2d 53 (2d Cir. 1963), which held that the placing ofsignsin a snowbank,.while the employees watched fromtheir cars,was, in fact, picketing.While the placing ofRespondent's banners on the fence -post and stake was tosome extent speech, it was much more. It was, in fact,picketing.U.S. v. Pasco,678 F.2d (1st Cir. -1982).1.The dealings between the partiesOn the evening of June 29, Vehar telephoned Hawk athismotel, believing him to be Alpine's personnel manag-er.Vehar told Hawk that he had heard that Alpine hadpurchased the Rose Hill and Tamahamines,and that hehad a group of men who had been out of work for along time, who were very skilled. He further told Hawkthat he was interested in talking to Hawk about gettingthese men hired, and wanted to know what Alpine's em-ployment procedure was going to be. Hawk informedhim that Alpine was going to hire the best people thatthey could locally, and the Company was taking applica-tions for employment. He further told Vehar that Alpinedid not hire through third parties, and that anyone whowanted to work could put in his application to be hired.Vehar then asked if he could meet with Hawk on thefollowing day, and Hawk replied that-.he would be verybusy, but if Vehar could catch him, he would meet withhim. They did not meet the next day. Applications foremployment were received at the Stigler office after July1,for all three Alpine mines, and records of all employ-ees were kept at this office. However, the actual powerto hire was held by the superindent of each mine.In the second week of July, Wilson and his HaskellCounty attorney, Edmondson, met with John B. Cris-well. Criswell, a resident of Stigler, was a well-respectedperson in the area, and was a friend of both Edmondsonand local UMW people. Wilson sought his help, as heput it, to bring peace to Hasekell County.47 Edmondsonasked Criswell to open up a line of communication withthe UMW, and let him know what the UMW wanted,and he would then check with Wilson to see if Alpinewas willingto meet those demands. Edmondson advisedCreswell that his principal concern was that his client47Wilson complained that acts of sabotage were occurring at themines,testifying that he had seen on four different occasions a total of 48power line poles cut in half No proof was elicited as to the party respon-sible for thisdamage. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas losing about $100,000 a week due to destruction.Criswell agreed to Edmondson's request, with the under-standing that he was not a spokesman for either side, butwas acting as a-good neighboor.On July 19, Vehar received a telephone call in Wash-ington from Criswell, in which Criswell informed himthatAlpine was interested in bringing peace to HaskellCounty and wanted "to talk turkey," and work. out awhole deal. Vehar replied that the UMW was also inter-ested in bringing peace Criswell stated that one of thereasons Alpine wanted to talk to the Union was becausetheCompany wanted the picket line taken down. As -Vehar testified, Criswell was a mediator, 'not a represent-ative of Alpine or the UMW.On Friday morning, July 23, Criswell met with Ed-mondson at the attorney's house in Muskogee, with eachhaving a number of handwritten notes. They discussedvarious matters that the UMW wanted from Alpine, andvice versa. At times-Criswell 'would use the telephone totalk over points with UMW people, at their motel ' intown. So -also would Edmondson talk to Wilson. Theparties recessed at noon for 2 hours. In this interim, Cris-well returned to the motel, and asked Vehar to write upsome statements of 'the Union's position and, on a yellowlegal pad, Vehar proceeded-to draft three or four hand-written pages.the other for their use. The conference concluded in theevening with an agreement for each to contact his party,and then get back togetheragain.Edmondson did askCriswell to get him a list of UMW people who would beinterested in going to work for Alpine, and a list of theirskills.Creswell returned to the motel in Muskogee in theevening after his meeting with Edmondson. Present atthemotel with Vehar were Oldham, District 21 presi-dent Tacket, Herbert Own, vice president of Local 1329,andRichardL.Trumka, an International executiveboard member from Washington. As Oldham testified,"The District and the International and the Locals, thebest I can remember, you know, was trying to see if wecouldn't work out, some kind of talks with Mr. Wilsonand Mr Edmondson and 'all the people at Alpine to tryto see if we could-get our people back to work." He alsostated that "The threeorganizationstogether were work-ing toward that goal." -Criswell turned over four typed documents to Vehar(C. P. Exhs. 10, - 11, 12, and -13). The last three of thesedocuments were the typed versions of the documentshandwritten by Vehar on the yellow pad, and had beentyped that afternoon by Edmondson's secretary. Of par-ticular significance to this case is Charging Party's Ex-hibit 11, which reads as follows:'MEMORANDUM OF UNDERSTANDINGThis agreement is made thisday pf July,1982, by and between the United Mine Workers ofAmerica (hereinafter referred - to as the Union orUMWA) and the Alpine Construction Co (herein-after referred to-as Alpine). Now, therefore,in con-sideration for the mutualpromises and obligationsof the parties hereto the UMWA and Alpine agreeas follows:1.Alpine agrees to fill all employment needs atitsAlpine [sic] No. 5 mine (which includes the portfacilities located on Robert S. Kerr Lake) exclusive-ly from the list attached hereto as Exhibit A untilsaid list is exhausted. The most senior employees onthe list posessing [sic] the skills needed at the timeshall be used first, then the next most senior and soon until thelist isexhausted:-2.Alpine agrees to fill all employment needs atitsAlpine No. 6 Mine (Rose Hill) exclusively fromthe list attached hereto as exhibitB untilsaid listedpossessingthe skills neededat the timeshallbehired first, then. the next most senior and so on untilthe list is exhausted.3.Alpine agrees that both employment lists shallbe exhausted before any other employee is hired ateither the No. 5 or No. 6 mine.4.The parties agree to waive their rights to an-NLRB election and agree to determine representa-tion statusby means of a card check at the earliesttime deemed appropriate by the union.48As Vehar admitted, paragraphs 1, 2, and 3 had beenthe Union's first proposals to Alpine. Paragraph 4 _hadalso been in its first proposal to Edmondson, but Veharhad crossed out the words "waive their right to anNLRB election and agree to" after Criswell had in-formed him of Alpine's objection to that provision. Cris-well returned again to Edmondson's house, in whatVehar referred to as "shuttle diplomacy,". with' themarked up Charging Party Exhibit 11, and then returnedto the motel one more time that evening: As Vehar ad-mitted, at the end of the day, Charging Party's Exhibits11,12,and 13 represented the Union's proposal toAlpine.When asked what kind of agreement the Re-spondent was trying to get from Alpine, Vehar respond-ed:-A. We were willing to take down the picket linesif they were willing to hire our people, period. Andwe told Mr. Criswell that the picket lines wouldcome down on Monday the 26th if they-I thinkthey were only going to take on 14 people at that.particular point and time.And we said, "We'd take down our picket linesand our people would be ready to go to work onthatfollowingMonday," and we would haveagreed to that.On the following day, Saturday, July 24, Criswell andEdmondson discussed various problems over the . tele-phone,with Edmondson informing the mediator' thatAlpine was not satisfied with the royalty,49 checkoff,se Thewords "waive their rights to anNLRBelection and agree to"had a line drawn through them, and the]me was connected to a hand-written notationby Veharwhich read"See if he'll agree to this and justa referenceto LRX-67-71 Maybe if hewill,we don'tneed to pomt himto certain cases."--49 The language pertainingto the royalty problemwas contamed inC.P. Exh. 13. MINE WORKERS LOCAL- 1329 (ALPINE CONSTRUCTION)and preferential hiring provisions in the memorandum ofunderstanding (C.P Exh. 11). Criswell promised that hewould send a list of skills as requested the previous day.Criswell met later that day with the union officials in histrailer.At Vehar's instructions Oldham proceeded toprepare a 'list of skills possessed by the UMW miners,who had formerly worked at Tamaha, as he had, as wellas a listof the number of miners who could performthese. various skills.No names were set forth in theselists,but Vehar admitted that the 39 lines of skills setforth in Exhibit A represented the 39 UMW miners whohad worked at Tamaha prior to the strike. A UMWmember who had worked at Rose Hill prepared the sametype lists for that mine. Vehar also admitted that the 23linesof skills in this list, Exhibit B, represented 23 UMWminers who had worked at Rose Hill prior to the strike.Oldham, `later that day, had these lists typewritten by afriend, as the UMW officials had no typewriter at 'themotel. (G.C. Exh. 5.) Criswell then presented to Vehar athree-page letter that he had typed, addressed to Ed-mondson. (C.P. Exh. 14.) This letter summed up whatCriswell believed-to be-the positions of both parties atthat time, and in it he announced that he was withdraw-ing from participation.-On Saturday evening, Oldham and Tackett were givenan envelope by Vehaf to take to Edmondson. They ar-rived at the attorney's house about 10 p.m., and Oldhamhanded the envelope to the attorney and left.soOn the following morning, after driving Vehar andTrumka to the Tulsa airport, Oldham stopped at Ed-mondson's house and delivered to him the list of skills,which inadvertently had been left out of the envelopedelivered on the previous evening. This time Oldham, ac-ceptedEdmondson's invitation to come in, and theytalked for some time. Oldham told Edmondson that theUMW miners had worked at Tamaha and Rose Hill for along time and they were close to having worked suffi-cient years to become qualified for pensions, but had sev-eralmore years to work before actual qualification.Oldham further testified that all of the former minerswanted to go back as a group, and admitted that theyhad decided that there would be no-individual applica-tion for a job, and that they would only go back-as agroup.Edmondson corroborated Oldham's testimony as tothe visits by the union officials to-his house on Saturdayevening and Sunday morning. He hadexaminedthe doc-uments Oldham had presented and discussed them gener-allywith the Local 1329 president on Sunday morning.In this conversation he asked Oldham, "Why don't youfolks apply for a job at Alpine?" Oldham replied thatsome of the members had not worked at the mines longenough to have vested pension rights and he was one ofthem, and that he further stated, "There's some of usthat just can't, under those conditions, apply for a jobdown there until we have assurance that we're going tobe working under a contract." When Edmondson made aplea, that the Union go ahead and take their chances inso Subsequent testimony established conclusively that CP Exhs 11,12, 13, and 14 were delivered in that envelope with'the exception ofExhs A and B referred to in C P Exh 11, lists of skills433an election, Oldham told him "that that's not going tohappen"2.ConclusionThe soleissueiswhether the picketing as previouslydescribed had a recognitional object proscribed in Sec-tion 8(b)(7)(C) of the Act. This section makes it unlawfulfor a labor organization, inter alia, to picket an employerwith an object of requiring the employer to recognize orbargain with the labor organization, where the picketinghas been conducted without a petition under Section 9(c)being filed within a reasonable period of time not ex-ceeding 30 days.The General Counsel contends that an object of thepicketing was to force and require Alpine to hire all ofthe former employees of Garland, and to force and' re-quire Alpine to recognize and bargain with the Respond-ent as such representative.The Respondent denies that it had such an object. Itscontention is that it was merely picketing to obtain pref-erential hiring rights for some miners. It further arguesthat since there were no demands made for recognition,and no effects caused by the picketing, there was no re-cognitional object to the picketing.-Ifind that Respondent's picketing from July 5 to Oc-tober had a recognitional object. From the first time theUMW ever communicated with Alpine it took the ada-mant position that Alpine was either a -purchaser or asuccessor employer to Garland and as such Alpine had abargaining obligation to the UMW. Respondent statedthis position in both of its telegrams of June 4 and 21,._and never thereafter communicated any change in thisposition to Alpine. Then, on June 29, when Vehar firsttalked to Hawk, the International attorney informedHawk that he had a "group" of men that he was interest-ed in getting Alpine to hire. The circumstances showthat when Veharsaid"group," he meant the former bar-gaining unitemployees at Tamaha and Rose Hill, whowere on strike against Garland. When Vehar was askedto explain what type agreement the Union was trying togetwith Alpine, he responded, "[W]e were willing totake down the picket lines if they were willing to hireour people, period." His term "our people" again showsthat he was nol referring to individual miscellaneous em-ployees, but was referring to the former. units of Tamahaand Rose Hill employees of Garland, that had been rep-resented by the UMW in collective bargaining, and werestill represented by the UMW.The contents of the five-paragraph proposed agree-ment submitted by the Respondent to Alpine on theevening of July -24 required Alpine 'to hire all 39 of thestriking employees at Tamaha before any other employ-ees could be hired,aswell as23 of the Garland strikerswho had formerly worked at Rose Hill. 'According toOldham, Alpine only had a "few" people working atTamaha at that time, and Rose Hill had -none.5 i Thismeant of course that the UMW' members who wouldhave been hired pursuant to the proposed agreementwould constitute a' large majority of the employees at51Veharhad estimateda total of eight employees ' 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDeach mine. Certainly these extremely loyal members whohad remained out on strike at thoseminesfor 17 months,on finding themselves a majority, would demand the rec-ognition of their unionIt iswell established that picketing which has itsobject the requirement that an employer hire union mem-bers exclusively has a recognitional object.LaborersLocal 1297 (Austin Construction),141NLRB 283 (1963).The Board also has found it to be a violation of Section8(b)(7)(C) where a union pickets to obtain the immediatereemployment of all striking employees, as "the effect ofthe picketing if successful would be the reestablishmentof Respondent's earlier majority status and would require[the employer] to recognize and bargain with Respond-ent."Hotel & Restaurant Employees Local 737 (Jets Serv-ices),231 NLRB 1049, 1053 (1977);Gazette Printing Co.,175 NLRB 1103 (1969).Paragraph number 4 of the UMW's proposed agree-ment provided, even after a conciliatory -deletion byVehar, that representation would be determined by acard check "at the earliest time deemed appropriate bythe union." There can be. no doubt that these faithfulunion members would have signed.cards authorizing theUMW to represent them. Another document drafted bythe International, attorney and presented to Edmondsonfurther buttresses the fact that Respondent's overall endwas to secure recognition. This document (C.P. 13) pro-execute the National Bituminous Coal Wage. Agreement,with one modification. Clearly the UMW does not signits national agreement with companies which do not rec-ognize the Union as the employees, collective-bargainingrepresentative.When the pickets changed the wording on the picketsigns at the instruction of the International attorney, thenew wording, without any change in the surroundingcircumstances, also indicated that there was no realchange in the object of the picketing. This sign againused the word "group" to identify the former employeesof Garland who would only return to work when theirUnion was recognized by Alpine. These employees hadspurned filling in applications ever since Hawk first pro-posed this procedure to Vehar on June 29. Oldham hadagain rejected any idea of his members making applica-tions for jobs on July 25, when he was asked to do so byEdmondson Also, as far as the Local president knew,none of the UMW members had ever filled out an appli-cation.As the Local 1329 president testified, the mem-bers did not want to take a chance on losing their pen-sions,and they would not apply for a job with Alpine"untilwe have-assurancethat we're going to be workingunder contract." Of course, the only- way that theseformer Garland employees could be working under acontract was for Alpine to have hired the former Gar-land employees, and to have recognized the Respondentas the collective-bargainingrepresentative of these em-ployees.I find that the evidencetaken in itstotal context plain-ly disclosed that Respondent's picketing was to compelAlpine to recognize it as the collective-bargaining repre-sentative of its employees. Accordingly, I find on thebasis of the record as a whole that the Respondent en-gaged in picketing which commenced on July 5, 1982,and as it continued for more than'30 days without thefiling of a representation petition,Respondent engaged inpicketing which was in violation of Section8(b)(7)(C) ofthe Act.CONCLUSIONS OF LAW1.Alpine Construction Corp.is and at all times materi-al -hasbeen an employerengaged incommerce withinthe meaningof Section 2(6) and (7) of the Act.2.Tamaha Local Union No. 1329, United Mine Work-ers of.America, District 21_ United Mine Workers ofAmerica and United Mine Workers of America are labororganizationswithin themeaning ofSection 2(5) of theAct.3.By picketing at the Tamaha and Rose Hill mines inHaskell County, Oklahoma, from July 5 to October 1982,without having filed a petition under Section 9(c) of theAct,with an object of forcing or requiring Alpine torecognize and bargain with the Respondent as the collec-tive-bargaiing representative of the employees of Alpine,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(b)(7)(C) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDY-Having found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary' to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the'policies of the Act.'On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed52ORDERThe Respondents, Tamaha Local No. 1329, UnitedMineWorkers of America, District 21, United MineWorkers of America; and United Mine Workers ofAmerica, their officers,agents,and representatives, shall1.Cease and desist from picketing, or causing to bepicketed, or threatening to picket the Tamaha or RoseHillmines of Alpine Construction Corp., with an objectof forcing or requiring Alpine to recognize Respondentsas the collective-bargainingrepresentative of Alpine'semployees, at a time when Respondents are not certifiedas such representative, and where such picketing hasbeen conducted without a petition under Section 9(c)being filed within a reasonable period of time not toexceed 30 days from the commencement of such picket-ing.'2.Take the following affirmative action necessary toeffectuate the policies of the Act.52 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrdershall, asprovidedin Sec.102 48 of the Rules, be adopted by theBoard andallobjections to them shall be deemed waived for all pur-poses MINE WORKERSLOCAL 1329 (ALPINE CONSTRUCTION)(a) Post at each of its offices and meeting halls in eastern Oklahoma copies of the attached notice markedAppendix 63 Copies of the notice on forms provided bythe Regional Director for Region 16 after being signedby the Respondents authorized representative shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are customanly posted Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered defaced or covered by any other material(b)Mail forthwith to the aforesaid Regional Directorfor Region 16 signed copies of the notice for posting byAlpine Construction Corp, if it is willing in placeswhere notices to its employees are customarily posted(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complya' If this Order is enforced by a Judgment of a United States Court ofAppeals the words in the notice reading Posted by Order of the National LaborRelations Board shall read Posted Pursuant to a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe NationallLabor Relations BoardAPPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government435WE WILL NOT picket or cause to be picketed orthreaten to picket the Alpine Construction Corpmores at Tamaha or Rose Hill Haskell CountyOklahoma where an object thereof is to force orrequire Alpine Construction Corp to recognize andbargain with us as the representatives of employeesemployed by Alpine Construction Corpat a timewhen we are not certified as such representativeand where such picketing has been conducted without a petition under Section 9(c) being filed withina reasonable period of time not to exceed 30 daysfrom the commencement of the said picketingTAMAHA LOCAL No 1329 UMWADISTRICT 21 UMWAUNITED MINE WORKERS OF AMERICA